Execution Version
Deal CUSIP Number: 83851WAE5
Revolving Loan CUSIP Number: 83851WAF2



--------------------------------------------------------------------------------





FIVE-YEAR REVOLVING
CREDIT AGREEMENT
Dated as of August 7, 2017
among
SOUTH JERSEY INDUSTRIES, INC.,
as Borrower
and
THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender, Swingline Lender, Issuing Lender and Administrative Agent
and
BANK OF AMERICA, N.A., JP MORGAN CHASE BANK, N.A. AND PNC BANK, NATIONAL
ASSOCIATION,
as Co-Syndication Agents and Issuing Lenders
and
CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent
Arranged by:
WELLS FARGO SECURITIES, LLC, J.P. MORGAN CHASE BANK, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, AND PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




 
ARTICLE I
 
 
DEFINITIONS
 
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
24
SECTION 1.03
Accounting Terms and Determinations
24
SECTION 1.04
Terminology
25
SECTION 1.05
Use of Defined Terms
25





 
ARTICLE II
 
 
LOANS
 
SECTION 2.01
Revolving Loans
26
SECTION 2.02
Swingline Loans
26
SECTION 2.03
Procedure for Advances of Loans
28
SECTION 2.04
[Reserved.]
30
SECTION 2.05
Fees
30
SECTION 2.06
Reduction of Commitments
30
SECTION 2.07
Prepayment of Loans
31
SECTION 2.08
Increase in Commitment
32
SECTION 2.09
Evidence of Debt; Notes
33
SECTION 2.10
Interest Rates
34
SECTION 2.11
Additional Interest on LIBOR Rate Loans
36
SECTION 2.12
Interest Rate Determination; Changed Circumstances
37
SECTION 2.13
Voluntary Conversion of Loans
38
SECTION 2.14
Increased Costs
39
SECTION 2.15
Illegality
40
SECTION 2.16
Nature of Obligations of Lenders Regarding Extensions of Credit; Pro Rata
Treatment; Assumption by the Administrative Agent
40
SECTION 2.17
Taxes; Foreign Lenders
41
SECTION 2.18
Extension of Stated Termination Date
44
SECTION 2.19
[Reserved]
46
SECTION 2.20
[Reserved]
46
SECTION 2.21
Mitigation Obligations; Replacement of Lenders
46



 
ARTICLE III
 
 
L/C FACILITY
 
SECTION 3.01
Letters of Credit
47
SECTION 3.02
Procedure for Issuance of Letters of Credit
48
SECTION 3.03
Commissions and Other Charges
48
SECTION 3.04
L/C Participations
49
SECTION 3.05
Reimbursement Obligation of the Borrower
50
SECTION 3.06
Obligations Absolute
50
SECTION 3.07
Defaulting Lenders
51
SECTION 3.08
Cash Collateral
53

    




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page








 
ARTICLE IV
 
 
CONDITIONS PRECEDENT
 
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement
54
SECTION 4.02
Additional Conditions Precedent
56
SECTION 4.03
[Reserved]
57
SECTION 4.04
Reliance on Certificates
57
 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01
Representations and Warranties of the Borrower
57
 
ARTICLE VI  
 
 
COVENANTS OF THE COMPANY
 
SECTION 6.01
Affirmative Covenants
62
SECTION 6.02
Negative Covenants
65
SECTION 6.03
Reporting Requirements
66
SECTION 6.04
Financial Covenants
69
 
ARTICLE VII  
 
 
EVENTS OF DEFAULT
 
SECTION 7.01
Events of Default
69
SECTION 7.02
Upon an Event of Default
71
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc
72
 
ARTICLE VIII
 
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.01
Appointment and Authority
73
SECTION 8.02
Rights as a Lender
73
SECTION 8.03
Exculpatory Provisions
73
SECTION 8.04
Reliance by Administrative Agent
74
SECTION 8.05
Delegation of Duties
75
SECTION 8.06
Resignation of Administrative Agent
75
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
76
SECTION 8.08
No Other Duties, Etc
76
SECTION 8.09
Administrative Agent May File Proof of Claim
76
 
ARTICLE IX
 
 
MISCELLANEOUS
 
SECTION 9.01
Amendments, Etc
77
SECTION 9.02
Notices, Etc
78
SECTION 9.03
No Waiver; Remedies
80
SECTION 9.04
Set-off
81
SECTION 9.05
Indemnification
82
SECTION 9.06
Liability of the Lenders
84
SECTION 9.07
Costs, Expenses and Taxes
84
SECTION 9.08
[Reserved.]
85
SECTION 9.09
Benefit of Agreement
85
SECTION 9.10
Severability
89
SECTION 9.11
Governing Law
90



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 9.12
Headings
90
SECTION 9.13
Submission To Jurisdiction; Waivers
90
SECTION 9.14
Acknowledgments
90
SECTION 9.15
Waivers of Jury Trial
91
SECTION 9.16
Confidentiality
91
SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
92
SECTION 9.18
Reversal of Payments
93
SECTION 9.19
No Advisory or Fiduciary Responsibility
93
SECTION 9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
94

    




 
iii
 




--------------------------------------------------------------------------------










 
EXHIBITS
EXHIBIT A-1
Form of Revolving Loan Note
EXHIBIT A-2
Form of Swingline Note
EXHIBIT B
Form of Notice of Borrowing
EXHIBIT C
Form of Notice of Swingline Borrowing
EXHIBIT D
Form of Notice of Account Designation
EXHIBIT E
Form of Notice of Conversion/Continuation
EXHIBIT F
Form of Assignment and Assumption
EXHIBIT G
Form of Compliance Certificate
EXHIBIT H
Form of Extension Letter
 
SCHEDULES
SCHEDULE I
Commitment Schedule
SCHEDULE II
Ownership


















--------------------------------------------------------------------------------






FIVE-YEAR
REVOLVING CREDIT AGREEMENT
This FIVE-YEAR REVOLVING CREDIT AGREEMENT (as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time, this “Agreement”) dated as of August 7, 2017, among SOUTH JERSEY
INDUSTRIES, INC., a New Jersey corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement
(each a “Lender” and collectively, the “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association organized and existing
under the laws of the United States of America (“Wells Fargo”), as
administrative agent for the Lenders hereunder (in such capacity, together with
its successors and permitted assigns in such capacity, the “Administrative
Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has requested that the Lenders make revolving credit loans
to the Borrower and issue or participate in letters of credit for the account of
the Borrower, in an aggregate principal amount of up to $400,000,000
($200,000,000 of which shall be available for the issuances of letters of
credit) at any one time outstanding, for the repayment of Indebtedness under the
Existing Credit Facility, general corporate purposes and for working capital of
the Borrower, its Subsidiaries or its Affiliates; and
WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquisition” means any transaction or series of related transactions by which
the Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.
“Additional Commitment Lender” has the meaning assigned to that term in
Section 2.18(d)(ii).





--------------------------------------------------------------------------------





“Additional Lender” has the meaning assigned to that term in Section 2.08(a).
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
“Administrative Agent’s Office” means the office of the Administrative Agent as
set forth in Section 9.02.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010, as amended, and the rules and regulations thereunder, and
other similar legislation.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.
“Agreement” means this Five-Year Revolving Credit Agreement, as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.
“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).
“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).
“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified in such Lender’s administrative questionnaire delivered to
the Administrative Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
“Applicable Letter of Credit Fee Margin” shall have the meaning set forth in the
definition of Applicable Margin.
“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.


2    



--------------------------------------------------------------------------------





“Applicable Margin” means, for the applicable interest rate on Loans made to the
Borrower, Facility Fees payable by the Borrower pursuant to Section 2.05(a), and
Letter of Credit fees and commissions payable by the Borrower pursuant to
Section 3.03(a), the rate per annum as set forth in the “Pricing Grid” below,
determined by reference to the Debt Ratings:
Pricing Grid
Tier
Debt Ratings
Facility Fee
Applicable Base Rate Margin
Applicable LIBOR Margin or Applicable Letter of Credit Fee Margin
I
> A/A2
0.100%
0.000%
0.900%
II
A-/A3
0.125%
0.000%
1.000%
III
BBB+/Baa1
0.175%
0.075%
1.075%
IV
BBB/Baa2
0.225%
0.275%
1.275%
V
< BBB-/Baa3
0.275%
0.475%
1.475%



The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s Debt Ratings. The Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in its Debt Ratings.
“Application” means an application, in the form specified by an Issuing Lender
from time to time, requesting such Issuing Lender to issue a Letter of Credit.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and PNC Capital Markets LLC,
each in its capacity as a joint lead arranger and joint book runner, and their
successors and assigns.
“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 9.09 in the form attached hereto as Exhibit F or any
other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America Credit Agreement” means that certain Term Loan Credit Agreement
dated as of October 28, 2015 among the Borrower, Bank of America, N.A., as
administrative agent,


3    



--------------------------------------------------------------------------------





and the other financial institutions party thereto, as may be modified, amended,
restated or amended and restated from time to time.
“Bank of America Fee Letter” means that certain fee letter dated June 28, 2017,
among the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Bank
of America, N.A.
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of (i) the Prime Rate; (ii) 1/2 of one percent per annum
above the Federal Funds Rate in effect from time to time; and (iii) except
during any period of time during which a notice delivered to Borrower under
Section 2.12 shall remain in effect, the LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one percent.
“Base Rate Loan” means all Loans, or portions thereof, bearing interest based on
the Base Rate.
“Borrower” has the meaning assigned to that term in the preamble hereto.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lenders. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
“Change in Control” means the occurrence of either of the following: (a) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section


4    



--------------------------------------------------------------------------------





13(d)(3) or 14(d)(2) of the Exchange Act) which theretofore was beneficial owner
(as defined in Rule 13d‑3 under the Exchange Act) of less than 30% of the
Borrower’s then outstanding common stock either (i) acquires shares of common
stock of the Borrower in a transaction or series of transactions that results in
such entity, person or group directly or indirectly owning beneficially 30% or
more of the outstanding common stock of the Borrower, or (ii) acquires, by proxy
or otherwise, the right to vote for the election of directors, for any merger,
combination or consolidation of the Borrower or any of its direct or indirect
Subsidiaries, or, for any other matter or question, more than 30% of the then
outstanding voting securities of the Borrower; or (b) a majority of the
directors of the board of directors of the Borrower fail to consist of
Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
“Closing Date” means August 7, 2017.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” means, with respect to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Commitment Increase” has the meaning assigned to that term in Section 2.08(a).
“Commitments” means the total of the Lenders’ Commitments.
“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time. The initial Commitment Percentage of each Lender is set out on Schedule I.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.


5    



--------------------------------------------------------------------------------





“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b) the
sum of the Capital Stock (excluding treasury stock and capital stock subscribed
for and unissued) and surplus (including earned surplus, capital surplus,
translation adjustment and the balance of the current profit and loss account
not transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(d), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.
“Current Stated Termination Date” has the meaning assigned to that term in
Section 2.18(c).
“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:
(a)    The senior unsecured non-credit enhanced debt ratings of Borrower by each
Rating Agency, subject to subsection (A) below.
(b)    If one, but not both, of the Rating Agencies has a senior unsecured
non-credit enhanced debt rating of Borrower, then the senior unsecured
non-credit enhanced debt rating of the Borrower by either Moody’s or S&P, as
applicable.
(c)    If neither Rating Agency has a senior unsecured non-credit enhanced debt
rating of Borrower, then both the issuer rating assigned to the Borrower by
Moody’s and the issuer credit rating assigned to the Borrower by S&P, subject to
subsection (A) below.
(d)    If none of (a), (b), or (c) above are available, then either the issuer
rating assigned to the Borrower by Moody’s or the issuer credit rating assigned
to the Borrower by S&P, as applicable.
(e)    If none of the above are available, then the Debt Rating (as defined in
the SJG Credit Agreement) of South Jersey Gas, subject to subsection (B) below.
(f)    If none of the above are available, then Pricing Level V shall apply.


6    



--------------------------------------------------------------------------------





For purposes of the foregoing: (A) if the Debt Ratings of the Borrower
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth above, then (i) in any case
where the ratings differential is one tier, the higher rating will apply and
(ii) in any case where the ratings differential is two tiers or more, the tier
one below the higher of the two will apply; and (B) if the Debt Rating is based
upon the Debt Rating (as defined in the SJG Credit Agreement) of South Jersey
Gas pursuant to (e) above, the applicable Tier shall be one Tier below such Debt
Rating.
Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to the
Debt Ratings of the Borrower most recently in effect prior to such change or
cessation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.
“Default Rate” means a per annum rate equal to 2% greater than (i) in the case
of each Base Rate Loan, the Base Rate plus the Applicable Base Rate Margin then
in effect, (ii) in the case of each LIBOR Rate Loan, the LIBOR Rate for such
Interest Period, plus the Applicable LIBOR Margin then in effect, and (iii) in
the case of each Swingline Loan, either the LIBOR Market Index Rate plus the
Applicable LIBOR Margin then in effect, or the Base Rate plus the Applicable
Base Rate Margin then in effect, as applicable based on the Type of Swingline
Loan selected by the Borrower.
“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically


7    



--------------------------------------------------------------------------------





identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.07(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Lender, the
Swingline Lender and each Lender.
“Disclosure Documents” means the Borrower’s Annual Report on Form 10 K for the
year ended December 31, 2016, Borrower’s Quarterly Report on Form 10-Q for the
quarter(s) ended March 31, 2017 and June 30, 2017, and any Current Report on
Form 8-K delivered to the Lenders at least three (3) Business Days prior to the
Closing Date.
“Dollar” or “$” means dollars in lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Election Date” shall have the meaning set forth in Section 2.18(b).
“Electronic Means” shall have the meaning set forth in Section 6.03.


8    



--------------------------------------------------------------------------------





“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other Authority, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other Authority for correction of any violation of any Environmental Requirement
or any investigations concerning any violation of any Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement


9    



--------------------------------------------------------------------------------





under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning assigned to that term in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), gross receipts,
capital stock taxes or franchise taxes imposed on it, by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.21(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Applicable Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
2.17(a), and (d) any U.S. federal withholding taxes imposed under FATCA.


10    



--------------------------------------------------------------------------------





“Existing Letters of Credit” shall mean those letters of credit as described on
Schedule III attached hereto, which shall remain in existence and be deemed to
have been issued under this Agreement pursuant to the terms of Section 3.01(a).
“Existing Credit Facility” means that certain Four-Year Revolving Credit
Agreement, dated as of April 29, 2011, among the Borrower, the lenders referred
to therein and Wells Fargo Bank, as administrative agent, as amended by that
certain First Amendment to Credit Agreement dated February 11, 2013, and the
Second Amendment to Credit Agreement dated September 27, 2013.
“Extension” has the meaning assigned to that term in Section 2.18(a).
“Extension Condition” has the meaning assigned to that term in Section 2.18(a).
“Extension Letter” has the meaning assigned to that term in Section 2.18(a).
“Extension of Credit” means, as to any Lender at any time, any Loan made
hereunder, any issuance of a Letter of Credit hereunder, or any Reimbursement
Obligation incurred hereunder, and “Extensions of Credit” means an amount equal
to the sum of all Loans then outstanding and the aggregate amount of all L/C
Obligations then outstanding.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Facility Fee” has the meaning assigned to that term in Section 2.05(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters” means, collectively, the Wells Fargo Fee Letter, Bank of America
Fee Letter, JPMorgan Fee Letter, and the PNC Fee Letter.
“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.


11    



--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Commitment Percentage
of the outstanding L/C Obligations with respect to Letters of Credit issued by
such Issuing Lender other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Fronting Fee” has the meaning assigned to that term in Section 3.03(b).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other


12    



--------------------------------------------------------------------------------





Governmental Action, (e) which are deemed to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties,
(f) which consist of underground or aboveground storage tanks, whether empty,
filled or partially filled with any substance, or (g) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
“Increasing Lender” has the meaning assigned to that term in Section 2.08(a).
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) Reimbursement Obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g) above.
For the avoidance of doubt and notwithstanding anything to the contrary set
forth above, Permitted Commodity Hedging Obligations and Capital Stock,
including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to that term in Section 9.05.
“Information” has the meaning assigned to that term in Section 9.16.
“Informational Materials” has the meaning assigned to that term in Section 6.03.
“Interest Period” has the meaning assigned to that term in Section 2.10(b).


13    



--------------------------------------------------------------------------------





“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Borrower or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Indebtedness, or by loan, advance, transfer of property out
of the ordinary course of business, capital contribution, equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise.
“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means each of Wells Fargo Bank, Bank of America, N.A.,
JPMorgan, PNC Bank, TD Bank, N.A., and any other Lender to the extent it has
agreed in its sole discretion to act as an “Issuing Lender” hereunder and that
has been approved in writing by the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably delayed or
withheld), each in their capacity as issuers of Letters of Credit hereunder.
“JPMorgan Fee Letter” means that certain fee letter dated June 28, 2017, among
the Borrower and JPMorgan Chase Bank, N.A.
“L/C Commitment” means, with respect to each Issuing Lender, unless such Issuing
Lender agrees to a higher amount in its sole discretion, the lesser of (a)
$17,500,000 and (b) such Issuing Lender’s Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.
“L/C Participants” means, with respect to a Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.
“L/C Sublimit” means the lesser of (a) $200,000,000 and (b) the aggregate
Commitments.
“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns, and, with
respect to Swingline Loans, the Swingline Lender.
“Lending Office” means, as to each Lender, its office located at its address set
forth in such Lender’s administrative questionnaire delivered to the
Administrative Agent, or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
“Letters of Credit” has the meaning assigned to that term in Section 3.01(a).
“LIBOR” means,


14    



--------------------------------------------------------------------------------





(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 Page (or any applicable successor
page) as of 11:00 a.m., London time, for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day (or if not so reported,
then as determined by the Swingline Lender from another recognized source or
interbank quotation). Notwithstanding the foregoing, if at any time the LIBOR
Market Index Rate shall be less than zero, such rate shall be deemed to be zero
for all purposes in this Agreement.
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

Notwithstanding the foregoing, if at any time the LIBOR Rate shall be less than
zero, the LIBOR Rate shall be deemed to be zero for all purposes in this
Agreement.


15    



--------------------------------------------------------------------------------





“LIBOR Rate Loan” means all Loans, or portions thereof, bearing interest based
on the LIBOR Rate (other than a Base Rate Loan for which interest is determined
by reference to LIBOR).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any L/C Obligation, Loan or other Extension
of Credit, and any other document or instrument delivered from time to time in
connection with this Agreement, the Notes or the Extensions of Credit, as such
documents and instruments may be amended or supplemented from time to time.
“Loans” means the Swingline Loans and Revolving Loans.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder or thereunder.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their
reasonable discretion.
“MNPI” has the meaning assigned to that term in Section 6.03.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding five (5) years.
“Non-Consenting Lender” has the meaning assigned to that term in Section
2.18(d).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means the collective reference to the Revolving Loan Notes and the
Swingline Note.


16    



--------------------------------------------------------------------------------





“Notice of Account Designation” has the meaning assigned to that term in Section
2.03(d)(i).
“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A).
“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.13.
“Notice of Swingline Borrowing” has the meaning assigned to that term in Section
2.03(a)(ii).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Borrower to any
Lender or the Administrative Agent under any other agreement to which a Lender
is a party (or any Affiliate of a Lender) which is related to and permitted
under this Agreement or any of the other Loan Documents, and (d) all other fees
and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any Subsidiary to the Lenders, the Issuing Lenders, or the
Administrative Agent, in each case under or in respect of this Agreement, any
Note, any Letter of Credit, or any of the other Loan Documents of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note, and whether or not for the payment of money under or
in respect of this Agreement, any Note, any Letter of Credit, or any of the
other Loan Documents.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, other than taxes owed directly by the Borrower to any
Governmental Authority, other than any of the foregoing that constitute Excluded
Taxes.
“Participant” has the meaning assigned to that term in Section 9.09(d).
“Participant Register” has the meaning assigned to that term in Section 9.09(d).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within


17    



--------------------------------------------------------------------------------





the preceding six (6) years been maintained for the employees of the Borrower or
any current or former ERISA Affiliates.
“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Borrower has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Borrower’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.
“Permitted Indebtedness” means any of the following:
(a)    Indebtedness under this Agreement;
(b)    Indebtedness of the Borrower and its Subsidiaries (other than South
Jersey Gas) so long as before and immediately after the incurrence of such
Indebtedness, the Borrower is in compliance with Section 6.04;
(c)    Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;
(d)    Indebtedness of South Jersey Gas under that certain Four-Year Revolving
Credit Agreement, dated May 5, 2011, among South Jersey Gas, the lenders party
thereto, and Wells Fargo Bank, National Association, as administrative agent (as
amended by the First Amendment dated September 27, 2013, and as may be further
amended, modified, restated, amended and restated, renewed, refinanced or
replaced from time to time, the “SJG Credit Agreement”);
(e)    Indebtedness of South Jersey Gas under the First Mortgage Notes issued
pursuant to the Supplemental Indenture Amending and Restating the First Mortgage
Indenture dated January 23, 2017, as may be amended, modified, restated, amended
and restated, or renewed from time to time, and subsequent First Mortgage Notes,
so long as before and immediately after the incurrence of such Indebtedness or
any amendment, modification, restatement, amendment and restatement or renewal
of such Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the
SJG Credit Agreement;
(f)    Indebtedness (other than the type described in clause (g) below) of South
Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;
(g)    Indebtedness of South Jersey Gas under Hedging Obligations covering a
notional amount not to exceed the face amount of such outstanding Indebtedness;
and
(h)    Indebtedness of the Borrower under the Bank of America Credit Agreement.


18    



--------------------------------------------------------------------------------





“Permitted Investments” means, any of (a) with respect to the Borrower or any
Subsidiary, any Investment or Acquisition, or any expenditure or any incurrence
of any liability to make any expenditure for an Investment or Acquisition, other
than (i) any Investment or Acquisition the result of which would be to change
substantially the nature of the business of the Borrower and its Subsidiaries,
considered as a whole, as of the date of this Agreement, and reasonable
extensions thereof, (ii) any Investment that is in the nature of a hostile or
contested Acquisition, and (iii) any Investment that would result in a Default
or Event of Default, (b) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (c) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (d) certificates of deposit or money market deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating in the “A” category or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
deposit and $10,000,000 for any one such bank, or (e) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder; provided
that, notwithstanding the foregoing, so long as the definition of “Permitted
Investment” in the Bank of America Credit Agreement is more restrictive than the
foregoing definition, then such definition of “Permitted Investment” in the Bank
of America Credit Agreement shall be deemed automatically incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis.
“Permitted Liens” means, with respect to any Person, any of the following:
(a)    Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;
(b)    Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;
(c)    Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;
(d)    Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;


19    



--------------------------------------------------------------------------------





(e)    Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;
(f)    Liens securing Permitted Indebtedness of the type described in clauses
(b) and (c) of the definition of “Permitted Indebtedness,” not in excess of
$25,000,000 in the aggregate;
(g)    Liens securing Permitted Indebtedness of the type described in clause (e)
of the definition of “Permitted Indebtedness”;
(h)    Liens securing Permitted Indebtedness of the type described in clause (f)
of the definition of “Permitted Indebtedness,” not in excess of $20,000,000 in
the aggregate; and
(i)    Purchase money security interests for the purchase of equipment to be
used in such Person’s business, encumbering only the equipment so purchased, and
the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.
“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“PNC Fee Letter” means that certain fee letter dated June 28, 2017, among the
Borrower, PNC Capital Markets LLC and PNC Bank, National Association.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Private Lenders” means any Lenders that are not Public Lenders.
“Public Lenders” has the meaning assigned to that term in Section 6.03.
“Rating Agency” means S&P and/or Moody’s.
“Register” has the meaning assigned to that term in Section 9.09(c).
“Regulatory Change” means, with respect to any Lender or Issuing Lender, any
change effective after the Closing Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to


20    



--------------------------------------------------------------------------------





comply therewith would be unlawful) by any Governmental Authority or monetary
authority charged with the interpretation or administration thereof or
compliance by any Lender or Issuing Lender with any request or directive
regarding capital adequacy including but not limited to all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III; provided, however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, shall be deemed to be a “Regulatory Change”, regardless of
the date enacted, adopted or issued.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender for amounts drawn under Letters of Credit issued by such Issuing
Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%; provided that the Commitment of, and the portion of the Letters
of Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Resignation Effective Date” has the meaning assigned to that term in Section
8.06(a).
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participations in L/C Obligations and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Loans” means those Base Rate Loans and LIBOR Rate Loans made pursuant
to Section 2.01.
“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans made to the Borrower and
substantially in the form of Exhibit A-1, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.
“Sanctioned Country” means a country, territory or region which is at any time
subject or target of any Sanctions (including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security


21    



--------------------------------------------------------------------------------





Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b).
“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.
“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:
(a)    such Person’s and its other Subsidiaries’ investments in and advances to
the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;
(b)    such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter;
(c)    such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter; or
(d)    with respect to the Borrower, such Subsidiaries shall include, without
limitation, South Jersey Gas.
“SJG Credit Agreement” shall have the meaning set forth in the definition of
Permitted Indebtedness.
“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.
“Stated Termination Date” means August 5, 2022, or such later date to which the
Stated Termination Date may be extended pursuant to Section 2.18.


22    



--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
“Swingline Borrowing” means a borrowing hereunder consisting of Swingline Loans
made to the Borrower.
“Swingline Commitment” means the lesser of (a) $40,000,000 and (b) the
Commitments.
“Swingline Lender” means Wells Fargo Bank, in its capacity as swingline lender
hereunder, together with its successors and permitted assigns in such capacity.
“Swingline Loan” means the swingline loans made by the Swingline Lender to the
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.
“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made to the Borrower and
substantially in the form of Exhibit A-2, as such promissory note may be
amended, modified, supplemented or replaced from time to time.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrower of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Borrower or


23    



--------------------------------------------------------------------------------





any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
insolvency of a Multiemployer Plan under Section 4245 of ERISA, or (i) any event
or condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.
“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.
“Wells Fargo Bank” has the meaning assigned to that term in the preamble hereto.
“Wells Fargo Fee Letter” means that certain fee letter dated June 28, 2017,
among the Borrower, Wells Fargo Securities, LLC and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including”.
SECTION 1.03    Accounting Terms and Determinations.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
6.03, except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders);


24    



--------------------------------------------------------------------------------





provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(b)    Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
(c)    Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.
SECTION 1.04    Terminology.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.
SECTION 1.05    Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.
ARTICLE II    


25    



--------------------------------------------------------------------------------





LOANS
SECTION 2.01    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and in reliance
upon the representations and warranties set forth herein, each Lender severally
agrees to make its Commitment Percentage of Revolving Loans to the Borrower from
time to time from the Closing Date to, but not including, the Termination Date,
as requested by the Borrower in accordance with the terms of Sections 2.03(a)(i)
or as set forth in Section 3.05; provided, that after giving effect to any
amount requested and the application of the proceeds thereof (i) the Extensions
of Credit shall not exceed the Commitments; and (ii) the Revolving Credit
Exposure of any Lender shall not at any time exceed such Lender’s Commitment.
Each Revolving Loan by a Lender shall be in a principal amount equal to such
Lender’s Commitment Percentage multiplied by the aggregate principal amount of
Revolving Loans requested on such occasion.
(b)    Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Loans prior to the Termination Date. In addition,
the Borrower will repay, by means of a reborrowing hereunder or otherwise, each
Base Rate Loan within 365 days of when it was made.
(c)    Except as otherwise provided in Section 3.05, Revolving Loans shall be
disbursed in accordance with Section 2.03(d)(i).
SECTION 2.02    Swingline Loans.
(a)    Availability.
(i)    Subject to the terms and conditions of this Agreement, and in reliance
upon the representations and warranties set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Termination Date, as requested by
the Borrower in accordance with the terms of Section 2.03(a)(ii); provided, that
after giving effect to any amount requested and the application of the proceeds
thereof (A) the Extensions of Credit shall not exceed the Commitments; and (B)
the aggregate principal amount of all Swingline Loans then outstanding shall not
exceed the Swingline Commitment. Each Lender acknowledges that the aggregate
principal amount of all outstanding Swingline Loans made by the Swingline
Lender, when taken together with the aggregate principal amount of all
outstanding Revolving Loans made by the Swingline Lender, may exceed the
Swingline Lender’s Commitment. Upon and during the continuance of a Default or
an Event of Default, the Borrower shall no longer have the option of requesting
Swingline Loans and the Swingline Lender shall not be obligated to make
Swingline Loans. No more than one (1) Swingline Loan may be made on the same
Business Day.
(ii)    Each Swingline Loan shall be in the aggregate principal amount of
$500,000 or any multiple of $100,000 in excess thereof, or such lesser amount as
shall be equal to the aggregate amount of the unborrowed Swingline Commitment on
such date.


26    



--------------------------------------------------------------------------------





(iii)    Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Swingline Loans prior to the Termination Date.
(iv)    Swingline Loans shall be disbursed in accordance with Section
2.03(d)(ii).
(b)    Maturity. Each Swingline Loan shall be repaid by the Borrower no later
than fourteen (14) days from the date such Swingline Loan was made.
(c)    Risk Participation; Refunding.
(i)    Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Commitment Percentage times the principal
amount of such Swingline Loan.
(ii)    Swingline Loans (including accrued and unpaid interest thereon) shall be
refinanced fully by the Lenders on demand by the Swingline Lender. Such
refinancing shall be made by the Lenders as if the Borrower had timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Revolving Loan bearing interest at the Base Rate plus the Applicable Base Rate
Margin on such date in the amount to be refinanced, and such Swingline Loans
shall thereafter be reflected as Revolving Loans of the Lenders on the books and
records of the Administrative Agent; provided, that any refinancings under this
Section 2.02(c)(ii) shall be subject to Section 2.01(a) and Section 4.02. No
Lender’s obligation to fund its respective Commitment Percentage of a Swingline
Loan under this Section 2.02(c)(ii) shall be affected by any other Lender’s
failure to fund its Commitment Percentage of a Swingline Loan, nor shall any
Lender’s Commitment Percentage be increased as a result of any such failure of
any other Lender to fund its Commitment Percentage of a Swingline Loan.
(iii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans (including accrued and unpaid interest thereon) to the
extent amounts received from the Lenders pursuant to Section 2.02(c)(ii) are not
sufficient to repay in full the outstanding Swingline Loans required to be
refunded. In addition, the Borrower hereby authorizes the Administrative Agent
and the Swingline Lender to charge any account maintained by the Borrower or any
Subsidiary of the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any payment received by the Swingline Lender in
respect of principal or interest on any Swingline Loan is required to be
returned by the Swingline Lender under any of the circumstances described in
Section 9.18 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Lender shall pay to the Swingline Lender its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


27    



--------------------------------------------------------------------------------





(iv)    Each Lender agrees and acknowledges that if, for any reason, any
unreimbursed Swingline Loan cannot be refinanced by a Revolving Loan pursuant to
Section 2.02(c)(ii), each Lender shall fund its risk participation in such
Swingline Loan purchased in accordance with Section 2.02(c)(i) by immediately
transferring to the Swingline Lender, in immediately available funds, the amount
of its risk participation. Whenever, at any time after the Swingline Lender has
received from any Lender such Lender’s risk participation in a Swingline Loan,
the Swingline Lender receives any payment on account thereof, the Swingline
Lender will distribute to such Lender its risk participation in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was outstanding and
funded). Each Lender’s obligation to fund risk participations in Swingline Loans
pursuant to this Section 2.02(c)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, or (B) the occurrence of a Default or Event of Default. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swingline Loans, together with interest as provided
herein.
(d)    In addition to Section 8.06(b), the Swingline Lender may resign at any
time by giving written notice thereof to the Lenders and the Borrower, with any
such resignation to become effective only upon the appointment of a successor
Swingline Lender pursuant to this Section 2.02(d). Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Swingline
Lender, which shall be a Lender or an assignee acceptable to the Borrower. If no
successor Swingline Lender shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Swingline Lender’s giving of notice of resignation, then the retiring Swingline
Lender may, on behalf of the Lenders, appoint a successor Swingline Lender,
which shall be a Lender or an assignee. Upon the acceptance of any appointment
as Swingline Lender hereunder by a successor Swingline Lender, such successor
Swingline Lender shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Swingline Lender.
SECTION 2.03    Procedure for Advances of Loans.
(a)    Requests for Borrowing.
(i)    Revolving Loans.
(A)    Base Rate Loans. By no later than 11:00 a.m. (Charlotte, North Carolina
time) on the Business Day of the Borrower’s request for a borrowing of a Base
Rate Loan, the Borrower shall submit to the Administrative Agent a written
notice in the form attached hereto as Exhibit B (a “Notice of Borrowing”), which
such Notice of Borrowing shall set forth (I) the amount requested and (II) the
desire to have such Loans accrue interest at the Base Rate. A Notice of
Borrowing received after 11:00 a.m. (Charlotte, North Carolina time) shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Borrowing.


28    



--------------------------------------------------------------------------------





(B)    LIBOR Rate Loans. By no later than 11:00 a.m. (Charlotte, North Carolina
time) on the third Business Day prior to the date of the Borrower’s request for
a borrowing of a LIBOR Rate Loan, the Borrower shall submit a Notice of
Borrowing of a LIBOR Rate Loan to the Administrative Agent, which such Notice of
Borrowing shall set forth (I) the amount requested, (II) the desire to have such
Loans accrue interest at the LIBOR Rate and (III) the Interest Period applicable
thereto. A Notice of Borrowing received after 11:00 a.m. (Charlotte, North
Carolina time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.
(ii)    Swingline Loans. By no later than 1:00 p.m. (Charlotte, North Carolina
time) on the Business Day of the proposed Swingline Loan, the Borrower shall
submit to the Administrative Agent a written notice in the form attached hereto
as Exhibit C (a “Notice of Swingline Borrowing”), which such Notice of Swingline
Borrowing shall specify (A) the date of such borrowing, which shall be a
Business Day, (B) the aggregate amount of such borrowing, and (C) whether such
proposed Swingline Loan will bear interest at a rate per annum for each day that
such Swingline Loan is outstanding at either (I) the LIBOR Market Index Rate
plus the Applicable LIBOR Margin or (II) the Base Rate plus the Applicable Base
Rate Margin. A Notice of Swingline Borrowing received after 1:00 p.m.
(Charlotte, North Carolina time) shall be deemed received on the next Business
Day. The Administrative Agent shall promptly notify the Lenders of each Notice
of Swingline Borrowing received by the Administrative Agent.
(b)    Each Notice of Borrowing and Notice of Swingline Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to comprise LIBOR Rate Loans, the
Borrower shall indemnify the applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure of the Borrower to fulfill on
or before the date specified in such Notice of Borrowing for such Loans, the
applicable conditions set forth in Article IV, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender as part of such Borrowing.
(c)    Each Revolving Loan shall be in an aggregate principal amount of
$5,000,000 or any multiple of $1,000,000 in excess thereof (except that any such
Revolving Loan may be in the aggregate amount of the unborrowed Commitments on
such date).
(d)    Disbursement of Loans.
(i)    Revolving Loans. Not later than 2:00 p.m. (Charlotte, North Carolina
time) on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
as applicable, such Lender’s Commitment Percentage multiplied by the Revolving
Loans to be made on such borrowing date. Subject to Section 3.05, upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit D hereto (a “Notice of
Account Designation”) delivered by the Borrower to


29    



--------------------------------------------------------------------------------





the Administrative Agent or such other account as may be designated in writing
by the Borrower to the Administrative Agent from time to time. Revolving Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.02(c).
(ii)    Swingline Loans. The Swingline Lender shall, before 2:00 p.m.
(Charlotte, North Carolina time) on the date of such Swingline Borrowing, make
available to the Administrative Agent for the account of the Borrower in same
day funds, the proceeds of such Swingline Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent by crediting or wiring such proceeds to the deposit account
of the Borrower identified in the most recent Notice of Account Designation. The
Swingline Loans shall be included in the Commitments of the Lenders, and each
Swingline Borrowing will reduce correspondingly the amount of the available
Commitment of each Lender on a pro rata basis based on each Lender’s Commitment
Percentage.
SECTION 2.04    [Reserved]
SECTION 2.05    Fees.
(a)    The Borrower hereby agrees to pay to the Administrative Agent, for the
ratable account of each Lender, a facility fee (the “Facility Fee”) equal to
such Lender’s Commitment multiplied by a rate per annum equal to the “Facility
Fee” under the definition of Applicable Margin from the date hereof to the Final
Fee Payment Date, payable quarterly in arrears on the last day of each March,
June, September and December, commencing September 30, 2017, and on the Final
Fee Payment Date.
(b)    The Borrower hereby agrees to pay such other fees as are specified in the
Fee Letters.
SECTION 2.06    Reduction of Commitments.
(a)    Voluntary.
(i)    Subject to Section 2.07(b)(i) and (ii), upon at least three Business
Days’ notice, the Borrower shall have the right to permanently terminate or
reduce the aggregate unused amount of the Commitments at any time or from time
to time; provided, that (A) each partial reduction shall be in an aggregate
amount at least equal to $10,000,000 and in integral multiples of $1,000,000 in
excess thereof, and (B) no reduction shall be made which would reduce the
Commitments to an amount less than the then outstanding Extensions of Credit.
Any reduction of the Commitments shall be applied to the Commitment of each
Lender according to its Commitment Percentage. Any reduction in (or termination
of) the Commitments shall be permanent and may not be reinstated.
(ii)    Subject to Section 2.07(b)(iii), upon at least three Business Days’
notice, the Borrower shall have the right to permanently terminate or reduce the
aggregate unused amount of the Swingline Commitment at any time or from time to
time; provided, that (A) each partial reduction shall be in an aggregate amount
at least equal to $1,000,000 and in integral multiples of $1,000,000


30    



--------------------------------------------------------------------------------





in excess thereof, and (B) no reduction shall be made which would reduce the
Swingline Commitment to an amount less than the sum of the then outstanding
Swingline Loans. Any reduction in (or termination of) the Swingline Commitment
shall be permanent and may not be reinstated.
(b)    Mandatory.
(i)    On the Termination Date, the Commitments shall automatically and
permanently be reduced to zero.
(ii)    On the Current Stated Termination Date, the Commitments of
Non-Consenting Lenders shall automatically and permanently be reduced to zero.
SECTION 2.07    Prepayment of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty upon
one Business Days’ prior written notice to the Administrative Agent; provided,
that (i) LIBOR Rate Loans may only be prepaid on three Business Days’ prior
written notice to the Administrative Agent and any prepayment of LIBOR Rate
Loans will be subject to Section 2.12(e), (ii) each such partial prepayment of
Loans (other than Swingline Loans) shall be in the minimum principal amount of
$10,000,000, and (iii) each such partial prepayment of Swingline Loans shall be
in a minimum principal amount of $500,000. Amounts prepaid hereunder shall be
applied first to Swingline Loans until paid in full, second to Base Rate Loans
until paid in full and third to LIBOR Rate Loans, in direct order of Interest
Period maturities until paid in full, pro rata among all Lenders based on their
Commitment Percentages.
(b)    Mandatory Prepayments.
(i)    If at any time the amount of the Extensions of Credit exceed the
Commitments, the Borrower shall immediately make a principal payment to the
Administrative Agent for the ratable accounts of the Lenders in an amount
necessary together with (A) accrued interest to the date of such prepayment on
the principal amount repaid or prepaid and (B) in the case of prepayments of
LIBOR Rate Loans, any amount payable to the Lenders pursuant to Section 2.12(e),
so that the Extensions of Credit do not exceed the Commitments. Any payments
made under this Section 2.07(b)(i) shall be applied first to Swingline Loans
until paid in full, second to Base Rate Loans until paid in full and third to
LIBOR Rate Loans in direct order of Interest Period maturities until paid in
full, pro rata among all Lenders holding same.
(ii)    On each date on which the Commitments are decreased pursuant to Section
2.06, the Borrower shall pay or prepay to the Administrative Agent for the
ratable accounts of the Lenders such principal amount of the outstanding Loans
as shall be necessary, together with (A) accrued interest to the date of such
prepayment on the principal amount repaid or prepaid and (B) in the case of
prepayments of LIBOR Rate Loans, any amount payable to the Lenders pursuant to
Section 2.12(e), so that the Extensions of Credit do not exceed the Commitments.
Any payments made under this Section 2.07(b)(ii) shall be applied first to
Swingline Loans until paid in full, second


31    



--------------------------------------------------------------------------------





to Base Rate Loans until paid in full and third to LIBOR Rate Loans in direct
order of Interest Period maturities until paid in full, pro rata among all
Lenders holding same.
(iii)    On each date on which the Swingline Commitment is reduced pursuant to
Section 2.06(a)(ii), the Borrower shall pay or prepay to the Administrative
Agent for the ratable accounts of the Lenders or prepay such principal amount
outstanding of Swingline Loans, together with accrued interest to the date of
such prepayment on the principal amount repaid or prepaid, if any, as may be
necessary so that after such payment the aggregate unpaid principal amount of
Swingline Loans does not exceed the amount of the Swingline Commitment as then
reduced.
(iv)    On the Termination Date, the Borrower shall pay to the Administrative
Agent for the ratable accounts of the Lenders, the principal amount of all Loans
then outstanding, together with (A) accrued interest to the date of such payment
on the principal amount repaid and (B) in the case of prepayments of LIBOR Rate
Loans, any amount payable to the Lenders pursuant to Section 2.12(e).
SECTION 2.08    Increase in Commitment.
(a)    The Borrower may increase the aggregate amount of the Commitments by an
amount not greater than $100,000,000 (any such increase, a “Commitment
Increase”) by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more assignees reasonably
acceptable to the Administrative Agent that at the time agree, in the case of
any existing Lender to increase its Commitment (an “Increasing Lender”) and, in
the case of any other assignee (an “Additional Lender”), to become a party to
this Agreement. The sum of the increases in the Commitments of the Increasing
Lenders pursuant to this Section 2.08 plus the Commitments of the Additional
Lenders upon giving effect to the Commitment Increase shall not in the aggregate
exceed the amount of the Commitment Increase or be less than $10,000,000 in the
aggregate and integral multiples of $5,000,000 in excess thereof. The Borrower
shall provide prompt notice of any proposed Commitment Increase pursuant to this
Section 2.08 to the Administrative Agent, which shall promptly provide a copy of
such notice to the Lenders.
(b)    Any Commitment Increase shall become effective upon (i) the receipt by
the Administrative Agent of (A) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the new commitments and
Commitment Percentage of each such Lender and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof binding upon each Lender, and (B) such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the Commitment Increase and such opinions of counsel for the Borrower
with respect to the Commitment Increase as the Administrative Agent may
reasonably request, (ii) the funding by each Increasing Lender and Additional
Lender of the Loan(s) to be made by each such Lender described in paragraph (c)
below, (iii) receipt by the Administrative Agent of the reasonable fees and
expenses of the Administrative Agent and Lenders associated with such Commitment
Increase, and (iv) receipt by the Administrative Agent of a certificate (the
statements contained in which shall be true) of a duly authorized officer of the
Borrower stating that both before and after giving effect to such


32    



--------------------------------------------------------------------------------





Commitment Increase (X) no Default or Event of Default has occurred and is
continuing, and (Y) all representations and warranties made by the Borrower in
this Agreement are true and correct in all material respects as of the date of
the Commitment Increase.
(c)    If any Revolving Loans are outstanding upon the effective date of any
Commitment Increase, each Increasing Lender and each Additional Lender shall
provide funds to the Administrative Agent in the manner described in Section
2.03(d) in an amount equal to the product of (i) the aggregate outstanding
principal amount of such Revolving Loans, expressed as a percentage of the
aggregate Commitments (calculated, in each case, immediately after such
Commitment Increase) and (ii) in the case of an Increasing Lender, such
Increasing Lender’s Commitment Increase and, in the case of an Additional
Lender, such Additional Lender’s Commitment. The funds so provided by any such
Lender shall be deemed to be a Revolving Loan or Revolving Loans made by such
Lender on the date of such Commitment Increase, with such Loan(s) being in (A)
in an amount equal to the product of (I) the aggregate outstanding principal
amount of each Revolving Loan expressed as a percentage of the aggregate
Commitments (calculated, in each case, immediately prior to such Commitment
Increase) and (II) in the case of an Increasing Lender, such Increasing Lender’s
Commitment Increase and, in the case of an Additional Lender, such Additional
Lender’s Commitment and (B) of the same Type(s) and having the same Interest
Periods(s) as each Revolving Loan described in the preceding clause (A), such
that after giving effect to such Commitment Increase and the Loans made on the
date of such Commitment Increase, each Revolving Loan outstanding hereunder
shall consist of Revolving Loans made ratably by all of the Lenders (after
giving effect to such Commitment Increase). The Borrower shall pay to the
Administrative Agent any amounts payable pursuant to Section 2.12(e) in
connection with such Commitment Increase.
(d)    If any Swingline Loans or L/C Obligations are outstanding upon the
effective date of any Commitment Increase, each Increasing Lender and each
Additional Lender shall purchase from the Lenders an undivided participating
interest in such Swingline Loans and/or L/C Obligations in an amount such that
each Lender’s participating interest in such Swingline Loans and/or L/C
Obligations is equal to its Commitment Percentage multiplied by the aggregate
amount of the Swingline Loans and/or L/C Obligations, as applicable, after
giving effect to the Commitment Increase.
(e)    Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Loans on such
date pursuant to paragraph (c) above, all calculations and payments of Facility
Fees and of interest on the Loans comprising any Loan shall take into account
the actual Commitment of each Lender (including the Additional Lender) and the
principal amount outstanding of each Loan made by each such Lender during the
relevant period of time.
SECTION 2.09    Evidence of Debt; Notes.
(a)    Evidence of Debt. The date, amount, type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender and by the Administrative Agent on its books; provided,
that the failure of such Lender or the Administrative Agent to make


33    



--------------------------------------------------------------------------------





any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under any
Note with respect of the Loans to be evidenced by such Note, and each such
recordation or endorsement shall be conclusive and binding, absent manifest
error. In any legal action or proceeding in respect of this Agreement, the
entries made in such account or accounts shall, in the absence of manifest
error, be conclusive evidence of the existence and amounts of the Obligations of
the Borrower therein recorded. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
(b)    Revolving Loan Notes. The Revolving Loans made by the Lenders to the
Borrower shall be evidenced, upon request by any Lender, by Revolving Loan Notes
in a principal amount equal to the amount of such Lender’s Commitment Percentage
multiplied by the Commitments as originally in effect.
(c)    Swingline Note. The Swingline Loans made by the Swingline Lender to the
Borrower shall be evidenced, upon request by the Swingline Lender, by a
Swingline Note in a principal amount equal to the Swingline Commitment.
SECTION 2.10    Interest Rates.
(a)    Interest Rates. Subject to the provisions of this Section, at the
election of the Borrower, (i) Loans (other than Swingline Loans) shall bear
interest at (A) the Base Rate plus the Applicable Base Rate Margin or (B) the
LIBOR Rate plus the Applicable LIBOR Margin (provided that the LIBOR Rate shall
not be available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 2.12(e) of this Agreement) and
(ii) any Swingline Loan shall bear interest at either (X) the LIBOR Market Index
Rate plus the Applicable LIBOR Margin or (Y) the Base Rate plus the Applicable
Base Rate Margin. The Borrower shall select the Type and Interest Period, if
applicable, for any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 2.13. Any
Loan or any portion thereof as to which the Borrower has not duly specified a
Type as provided herein shall be deemed a Base Rate Loan.
(b)    Interest Periods. In connection with each LIBOR Rate Loan, the period
commencing on the date of such LIBOR Rate Loan or the date of the Conversion of
any Base Rate Loan into a LIBOR Rate Loan and ending on the last day of the
period selected by the Borrower pursuant to the provisions below (“Interest
Period”) and, thereafter, each subsequent period commencing on the last day of
the immediately preceding Interest Period (or such other day as may be selected
by the Borrower in accordance with the provisions hereof) and ending on the last
day of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be seven days or one, two, three or
six months, in each case as the Borrower may select by notice to the
Administrative Agent pursuant to Section 2.03(a)(i)(B); provided, however, that:


34    



--------------------------------------------------------------------------------





(i)    the Borrower may not select any Interest Period with respect to any
Revolving Loan that ends after the Termination Date, and in no event shall an
Interest Period of any Revolving Loan extend beyond the Termination Date;
(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(iii)    any Interest Period for a LIBOR Rate Loan which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and
(iv)    no more than eight (8) Interest Periods may be in effect at any time.
(c)    Default Rate. Subject to Section 7.02, immediately upon the occurrence
and during the continuance of an Event of Default, (i) the Borrower shall no
longer have the option to request Loans or Letters of Credit, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable LIBOR Margin) then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Base Rate Margin) then applicable to Base Rate Loans,
and (iii) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Base Rate Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
(d)    Interest Payment and Computation. (i) Interest on each Base Rate Loan and
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing September 30, 2017; and (ii) interest on each
LIBOR Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3)-month interval during such Interest Period;
provided, however, that accrued interest on any LIBOR Rate Loan (including any
Swingline Loan bearing interest at the LIBOR Market Index Rate plus the
Applicable LIBOR Margin) shall be payable in arrears on the date the outstanding
principal of such LIBOR Rate Loan is repaid or any date such LIBOR Rate Loan is
Converted to a Base Rate Loan. All computations of interest for Base Rate Loans
when the Base Rate is determined by the Prime Rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).


35    



--------------------------------------------------------------------------------





(e)    Payments. Each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including any
Reimbursement Obligation) payable to the Lenders under this Agreement (or any of
them) shall be made not later than 1:00 p.m. (Charlotte, North Carolina time) on
the date specified for payment under this Agreement to the Administrative Agent
at the Administrative Agent’s Office for the account of the Lenders entitled to
such payment in Dollars, in immediately available funds and shall be made
without any set off, counterclaim or deduction whatsoever. Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 7.01, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its pro rata share of
such payment based on its Commitment Percentage (or other applicable share as
provided herein), and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent on account of the principal of
or interest on a Swingline Loan or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of the
Issuing Lenders’ fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of the Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 2.12(e), 2.14, 2.17,
9.05 or 9.07 shall be paid to the Administrative Agent for the account of the
applicable Lender. If any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
(f)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
amount of all amounts deemed interest hereunder or under any of the Notes
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.
SECTION 2.11    Additional Interest on LIBOR Rate Loans.
The Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with


36    



--------------------------------------------------------------------------------





respect to liabilities or assets consisting of or including Eurocurrency
Liabilities and which are not required on the date of this Agreement, additional
interest on the unpaid principal amount of each LIBOR Rate Loan of such Lender,
from the date such LIBOR Rate Loan is made until such principal amount is paid
in full, at the LIBOR Rate, payable on each date on which interest is payable on
such LIBOR Rate Loan. Such additional interest shall be determined by such
Lender and notified to the Borrower through the Administrative Agent and shall
be conclusive, absent manifest error.
SECTION 2.12    Interest Rate Determination; Changed Circumstances.
(a)    Interest Rate Determination. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.10.
(b)    Automatic Conversion. If the Borrower shall fail to (i) select the
duration of any Interest Period for any LIBOR Rate Loans in accordance with the
provisions of Section 2.10(b), (ii) provide a Notice of Conversion/Continuation
with respect to any LIBOR Rate Loans on or prior to 11:00 a.m., Charlotte, North
Carolina time, on the third Business Day prior to the last day of the Interest
Period applicable thereto, in the case of a Conversion to or in respect of LIBOR
Rate Loans or (iii) satisfy the conditions set forth in Section 2.13 with
respect to a Conversion, the Administrative Agent will forthwith so notify the
Borrower and the Lenders and such LIBOR Rate Loans will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Loans.
(c)    Circumstances Affecting LIBOR Rate Availability. If, with respect to any
LIBOR Rate Loans (or a conversion to or continuation thereof), (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding, absent manifest error) that Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Required Lenders notify the
Administrative Agent or the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) and notify the Administrative Agent that the
LIBOR Rate for any Interest Period for such LIBOR Rate Loans will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective LIBOR Rate Loans for such Interest Period, then the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon:
(i)    each LIBOR Rate Loan shall automatically Convert into a Base Rate Loan,
and
(ii)    the obligation of the Lenders to make, or to Convert Base Rate Loans
into, LIBOR Rate Loans shall be suspended until the Administrative Agent (based
on notice from the Required Lenders) shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.


37    



--------------------------------------------------------------------------------





(d)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to Convert any Loan or continue any Revolving Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may request only Base Rate Loans
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto, the
applicable LIBOR Rate Loan shall immediately be Converted to a Base Rate Loan
for the remainder of such Interest Period.
(e)    Indemnity. The Borrower hereby indemnifies each of the Lenders against
any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (ii) due to any failure of the Borrower to borrow, continue or
Convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (iii) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct absent
manifest error. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent, the Lenders and the Issuing Lenders contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.
SECTION 2.13    Voluntary Conversion of Loans.
The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit E hereto to the Administrative Agent not later than 11:00 a.m.,
Charlotte, North Carolina time, on the third Business Day prior to the date of
the proposed Conversion, and subject to the provisions of Sections 2.10, 2.15
and 4.03, Convert all Loans of one Type made simultaneously into Loans of the
other Type; provided, that any Conversion of any LIBOR Rate Loans into Base Rate
Loans shall be made on, and only on, the last day of an Interest Period for such
LIBOR Rate Loans.


38    



--------------------------------------------------------------------------------





SECTION 2.14    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or Issuing Lender;
(ii)    subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or Issuing Lender in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 2.17 and the imposition
of, or any change in the rate of any Excluded Tax payable by such Lender or
Issuing Lender); or
(iii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such Issuing Lender, the Borrower shall promptly pay to any such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered. Without prejudice
to the survival of any other agreement of the Borrower hereunder, the agreements
and obligations of the Borrower, the Administrative Agent, the Lenders and the
Issuing Lenders contained in this Section shall survive the payment in full of
the Obligations and the termination of the Commitments.
(b)    Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or Issuing Lender,


39    



--------------------------------------------------------------------------------





as the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Lender or such Lender’s or Issuing Lender holding company for
any such reduction suffered. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent, the Lenders and the Issuing Lenders
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.
(c)    Certificates for Reimbursement. A certificate of a Lender or Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
SECTION 2.15    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation (in each case made after the date
hereof) makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender or its Lending Office to perform its
obligations hereunder to make LIBOR Rate Loans, or to fund or maintain LIBOR
Rate Loans hereunder, (a) the obligation of the Lenders to make, or to Convert
Base Rate Loans into, LIBOR Rate Loans shall be suspended until the
Administrative Agent (based on notice from the affected Lender) shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and (b) the Borrower shall pay (i) on the last day of the
applicable Interest Period, or (ii) if the failure to prepay immediately would
cause any Lender to be in violation of such law or regulation, immediately, in
full all LIBOR Rate Loans of all Lenders then outstanding, together with
interest accrued thereon and amounts payable pursuant to Section 2.12(e),
unless, in either case, the Borrower, within five Business Days of notice from
the Administrative Agent (or such shorter, maximum period of time, specified by
the Administrative Agent, as may be legally allowable), Converts all LIBOR Rate
Loans of all Lenders then outstanding into Base Rate Loans in accordance with
Section 2.13.
SECTION 2.16    Nature of Obligations of Lenders Regarding Extensions of Credit;
Pro Rata Treatment; Assumption by the Administrative Agent.


40    



--------------------------------------------------------------------------------





(a)    The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. Except to the extent otherwise provided herein, (i) each Revolving
Loan shall be made from the Lenders, each payment of Facility Fees shall be made
for the account of the Lenders, and each termination or reduction of the
Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the Commitment Percentage of each Lender, (ii) each payment or
prepayment of principal of outstanding Revolving Loans by the Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them; and (iii) each payment of
interest on outstanding Loans by the Borrower shall be made for the account of
the Lenders pro rata according to the amounts of interest on such Loans then due
and payable to the respective Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to a proposed borrowing date that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of the amount to be
borrowed on such date (which notice shall not release such Lender of its
obligations hereunder), the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the proposed
borrowing date in accordance with this Agreement and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If such amount is made available to the
Administrative Agent on a date after such borrowing date, such Lender shall pay
to the Administrative Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate (or, if such
amount is not made available for a period of three (3) Business Days after the
borrowing date, the Base Rate) during such period as determined by the
Administrative Agent, times (c) a fraction the numerator of which is the number
of days that elapse from and including such borrowing date to the date on which
such amount not made available by such Lender in accordance with the terms
hereof shall have become immediately available to the Administrative Agent and
the denominator of which is 360. A certificate of the Administrative Agent with
respect to any amounts owing under this Section 2.16 shall be conclusive, absent
manifest error. If such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three (3)
Business Days of such borrowing date, the Administrative Agent shall be entitled
to recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to the Loan hereunder, on demand, from
the Borrower. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on such borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
SECTION 2.17    Taxes; Foreign Lenders.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or the Administrative Agent
shall be required by Applicable Law (as determined in good


41    



--------------------------------------------------------------------------------





faith by the Administrative Agent) to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
and (ii) the Borrower or the Administrative Agent, as the case may be, shall
make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or payable by, or
required to be withheld or deducted from a payment to, the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.09 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder


42    



--------------------------------------------------------------------------------





or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the Borrower is a resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), any or all of the following which is applicable:
(i)    duly completed copies of Internal Revenue Service Forms W-8BEN or
W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which the
United States is a party and/or allowing for payments to be made without
withholding due to the applicability of FATCA,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (I) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (III) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
(g)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall promptly after the receipt of such refund pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent,


43    



--------------------------------------------------------------------------------





such Lender or such Issuing Lender in the event the Administrative Agent, such
Lender or such Issuing Lender is finally required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent, the Lenders and the Issuing Lenders contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.
(i)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.
SECTION 2.18    Extension of Stated Termination Date.
(a)    The Borrower may, by sending written request in substantially the form of
Exhibit H (an “Extension Letter”) to the Administrative Agent (in which case the
Administrative Agent shall promptly deliver a copy to each of the Lenders), no
earlier than seventy-five (75) days and no later than twenty (20) days prior to
any annual anniversary of the Closing Date (each an “Anniversary Date”), request
that the Lenders extend the Stated Termination Date to the day that is one year
after the then existing Stated Termination Date (each such request being
referred to herein as an “Extension”); provided, that such Extension shall only
take effect if Lenders holding at least 51% of the aggregate Commitments as of
the applicable Election Date advise the Administrative Agent as required herein
of their agreement to participate in such Extension (the “Extension Condition”).
The Stated Termination Date may be extended pursuant to this Section 2.18 on up
to two occasions; provided that, in no event shall the Stated Termination Date
extend beyond the five-year anniversary of the effective date of any Extension,
with such effective date being the next Anniversary Date succeeding the date of
the applicable Extension Letter.
(b)    Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given no later than fifteen (15) days after the receipt
of any applicable Extension Letter by the Administrative Agent (each an
“Election Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to such Extension. The election of any Lender to agree to any
Extension shall not obligate any other Lender to so agree. The failure of any
Lender to respond to a request for an Extension prior to the applicable Election
Date shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.
(c)    If the Extension Condition shall not have been satisfied as of the
applicable Election Date, then the Commitments shall terminate on the then
existing Stated Termination Date (the Stated Termination Date in effect
immediately after the receipt by the Administrative Agent of an Extension Letter
but prior to the Extension so requested in such Extension Letter taking effect
shall be referred


44    



--------------------------------------------------------------------------------





to herein as the “Current Stated Termination Date”) and all Loans then
outstanding (together with accrued interest thereon and any other amounts owing
under the Loan Documents) shall be due and payable on the Current Stated
Termination Date, subject to any additional requested Extension permitted
pursuant to this Section 2.18.
(d)    If the Extension Condition shall have been satisfied as of any
applicable Election Date, then the Borrower shall notify the Administrative
Agent within two (2) Business Days of such Election Date as to whether (i) the
Extension will take effect as of such Election Date or (ii) despite satisfaction
of the Extension Condition, such Extension will not take effect, in which case
the Commitments shall terminate on the Current Stated Termination Date and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date. If the Borrower fails to notify the Administrative
Agent within two (2) Business Days as required by the immediately preceding
sentence, then the Borrower shall be deemed to have elected for such Extension
to take effect as of the applicable Election Date. If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18. If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:
(i)    subject to clause (ii) of this Section 2.18(d), the Commitment of each
Non-Consenting Lender shall terminate on the Stated Termination Date in effect
prior to such Extension taking effect, and all Loans and other amounts payable
hereunder to such Non-Consenting Lender shall become due and payable on the
Stated Termination Date in effect prior to such Extension taking effect and,
on the Stated Termination Date in effect prior to such Extension taking
effect, the aggregate Commitments of the Lenders hereunder shall be reduced by
the aggregate Commitments of the Non-Consenting Lenders so terminated on such
Stated Termination Date;
(ii)    the Borrower may, at its own expense, on or prior to the Stated
Termination Date in effect prior to such Extension taking effect, require any
Non-Consenting Lender to transfer and assign without recourse or representation
(except as to title and the absence of Liens created by it) (in accordance with
and subject to the restrictions contained in Section 9.09) all of such
Non-Consenting Lender’s interests, rights and obligations under the Loan
Documents (including with respect to any L/C Obligations) to one or more banks
or other financial institutions (which may include any Lender) (each, an
“Additional Commitment Lender”), provided, that (A) such Additional Commitment
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent, the Swingline Lender and each Issuing Lender (in each
case not to be unreasonably withheld or delayed), (B) such assignment shall
become effective no later than the Stated Termination Date in effect prior to
such Extension taking effect and (C) the Additional Commitment Lender shall pay
to such Non-Consenting Lender in immediately available funds on the effective
date of such assignment the principal of and interest accrued to the date of
payment


45    



--------------------------------------------------------------------------------





on the Loans made by such Non-Consenting Lender hereunder and all other amounts
accrued for such Non-Consenting Lender’s account or owed to it hereunder; and
(iii)    in all cases, each Non-Consenting Lender shall be required to maintain
its original Commitment up to the Stated Termination Date in effect prior to
such Extension taking effect.
(e)    Notwithstanding the foregoing, no extension of the Stated Termination
Date shall become effective unless, on the applicable Anniversary Date, the
conditions set forth in Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated the applicable
Anniversary Date and executed by the chief executive officer or chief financial
officer of the Borrower.
SECTION 2.19    [Reserved]
SECTION 2.20    [Reserved]
SECTION 2.21    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 2.14, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.09, all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment provided that such Lender is not a Defaulting Lender at
the time of such assignment)); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.09;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon,


46    



--------------------------------------------------------------------------------





accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.12(e) as if such
assignment was a payment) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with Applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III    
L/C FACILITY
SECTION 3.01    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.04(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower or the Borrower’s Subsidiaries on any Business Day from the
Closing Date to, but not including, the date that is ninety (90) days prior to
the Termination Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that the no Issuing Lender shall have an
obligation to issue any Letter of Credit if, after giving effect to the issuance
of such Letter of Credit, (i) the aggregate amount of L/C Obligations in respect
of Letters of Credit issued by such Issuing Lender shall exceed such Issuing
Lender’s L/C Commitment (unless otherwise expressly agreed by such Issuing
Lender in its sole discretion), (ii) the aggregate amount of L/C Obligations
shall exceed the L/C Sublimit, or (iii) the aggregate outstanding Revolving
Credit Exposure shall exceed the aggregate Commitments. The Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to, and governed by, the terms and conditions
hereof.
(b)    Each Letter of Credit shall (i) be denominated in Dollars in a minimum
amount of $100,000 or such smaller amounts as may be agreed to by the Borrower
and the applicable Issuing Lender, (ii) be a letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) (A) expire on a date not
later than five (5) Business Days prior to the Termination Date, (B) have a term
not exceeding one year (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Application or other documentation
acceptable to the applicable Issuing Lender), (C) and otherwise be reasonably
satisfactory to the applicable Issuing Lender, and (iv) be subject to the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the applicable Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. The Issuing Lenders shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance


47    



--------------------------------------------------------------------------------





would conflict with, or cause such Issuing Lender or any L/C Participant to
exceed any limits imposed by, any Applicable Law. References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications thereof, unless the context otherwise requires.
SECTION 3.02    Procedure for Issuance of Letters of Credit.
The Borrower may from time to time request that an Issuing Lender issue a Letter
of Credit by delivering to the applicable Issuing Lender at the Administrative
Agent’s Office an Application therefor, completed to the reasonable satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request. Upon receipt of
any Application, the applicable Issuing Lender shall process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.01 and Article IV, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than two (2) Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Lender and the Borrower. The applicable Issuing Lender shall promptly
furnish to the Borrower and the Administrative Agent a copy of such Letter of
Credit and the Administrative Agent shall promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s L/C Participation therein.
SECTION 3.03    Commissions and Other Charges.
(a)    The Borrower shall pay to the Administrative Agent, for the account of
the applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the
product of (i) the average daily maximum amount available to be drawn during the
relevant quarter under such Letter of Credit and (ii) the Applicable Letter of
Credit Fee Margin (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
and on the Termination Date, commencing on the last Business Day of the calendar
quarter in which such Letter of Credit is issued. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.03(a) in accordance with their respective Commitment Percentages.
(b)    In addition to the foregoing commission, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by such Issuing Lender
in the amount and calculated in the manner set forth in such Issuing Lender’s
Fee Letter (the “Fronting Fee”). Such Fronting Fee shall be payable in arrears
on the last Business Day of each calendar quarter and on the Termination Date.
(c)    In addition to the foregoing fees and commissions, the Borrower shall pay
or reimburse the Issuing Lenders for such normal and customary costs and
expenses as are incurred


48    



--------------------------------------------------------------------------------





or charged by the Issuing Lenders in issuing, effecting payment under,
transferring, amending or otherwise administering any Letter of Credit.
SECTION 3.04    L/C Participations.
(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees that, if a draft is paid under any Letter of Credit for which
an Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Loan or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, upon demand at the Administrative Agent’s Office an amount equal
to such L/C Participant’s Commitment Percentage multiplied by the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to the Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate (or Base Rate, if such
amount is not paid within three Business Days of demand) as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the Issuing
Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. A certificate of
such Issuing Lender with respect to any amounts owing under this Section 3.04(b)
shall be conclusive in the absence of manifest error. With respect to payment to
any Issuing Lender of the unreimbursed amounts described in this Section
3.04(b), if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. (Charlotte, North Carolina time) on any Business Day, such
payment shall be due that Business Day, and (B) after 1:00 p.m. (Charlotte,
North Carolina time) on any Business Day, such payment shall be due on the
following Business Day.
(c)    Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section 3.04, such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise) including, without limitation, payments made
pursuant to Section 3.03, or any payment of interest on account thereof, the
Issuing


49    



--------------------------------------------------------------------------------





Lender will distribute to such L/C Participant its pro rata share thereof;
provided, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
SECTION 3.05    Reimbursement Obligation of the Borrower.
(a)    Letters of Credit.
(i)    In the event of any drawing under any Letter of Credit, the Borrower
agrees to reimburse (either with the proceeds of a Revolving Loan as provided
for in this Section 3.05(a) or with funds from other sources), in same day
funds, the applicable Issuing Lender on each date on which the Issuing Lender
notifies the Borrower (or if such notice is received by Borrower after 1:00 p.m.
Charlotte, North Carolina time, on the next succeeding Business Day) of the date
and amount of a draft paid under any such Letter of Credit for the amount of (A)
such draft so paid and (B) any amounts referred to in Section 3.03(c) incurred
by such Issuing Lender in connection with such payment.
(ii)    Unless the Borrower shall immediately notify the applicable Issuing
Lender that the Borrower intends to reimburse such Issuing Lender for any such
drawing under any Letter of Credit from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Lenders make a Revolving Loan bearing interest at the
Base Rate plus the Applicable Base Rate Margin on such date in the amount of (A)
such draft so paid and (B) any amounts referred to in Section 3.03(c) incurred
by the Issuing Lender in connection with such payment, and the Lenders shall
make a Revolving Loan bearing interest at the Base Rate plus the Applicable Base
Rate Margin in such amount, and, notwithstanding anything in this Agreement to
the contrary, the proceeds of which shall be applied to reimburse the Issuing
Lender for the amount of the related drawing and costs and expenses. If the
Borrower has elected to pay the amount of any such drawing from other sources or
funds and shall fail to reimburse the Issuing Lender as provided in this Section
3.05(a), the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.
(b)    [Reserved]
(c)    Each Lender acknowledges and agrees that its obligation to fund a
Revolving Loan in accordance with this Section 3.05 and to reimburse the Issuing
Lenders for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the existence of a Default or an Event of
Default.
SECTION 3.06    Obligations Absolute.
The Borrower’s obligations under this Article III (including, without
limitation, the Obligations) shall be absolute and unconditional under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or have had against


50    



--------------------------------------------------------------------------------





any Issuing Lender or any beneficiary of a Letter of Credit or any other Person.
The Borrower also agrees that the Issuing Lenders and the L/C Participants shall
not be responsible for, and the Borrower’s reimbursement obligation under
Section 3.05 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
statement therein being untrue or inaccurate in any respect, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee, any lack of validity or enforceability of such Letter of
Credit, this Agreement or any other Loan Document, or waiver by any Issuing
Lender of any requirement that exists for the Issuing Lender’s protection that
does not materially prejudice the Borrower. The Issuing Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the applicable
Issuing Lender’s gross negligence or willful misconduct. The Borrower agrees
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in ISP 98 or the Uniform Customs, as the case may
be, and, to the extent not inconsistent therewith, the UCC, shall be binding on
the Borrower and shall not result in any liability of any Issuing Lender or
Lenders.
SECTION 3.07    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 3.08; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(a) satisfy such Defaulting Lender’s potential future funding obligations with
respect to


51    



--------------------------------------------------------------------------------





Loans under this Agreement and (b) Cash Collateralize the Issuing Lenders’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
3.08; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Lenders or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (a)
such payment is a payment of the principal amount of any Loans or participations
in L/C Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (b) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and participations in L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or participations in L/C Obligations owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 3.07(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 3.07(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    Each Defaulting Lender shall be entitled to receive the fees set forth in
Section 3.03 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
3.08.
(B)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the Issuing Lenders and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-


52    



--------------------------------------------------------------------------------





Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay the outstanding principal balance of
any Swingline Loans, and (y) second, Cash Collateralize the Issuing Lenders’
Fronting Exposure in accordance with the procedures set forth in Section 3.08.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 3.07(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 3.07(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender or
any Lender may have against such Defaulting Lender.


53    



--------------------------------------------------------------------------------





SECTION 3.08    Cash Collateral.
(a)    Subject to Sections 3.07(a)(iv) and (v) hereof, at any time that there
shall exist a Defaulting Lender, within one Business Day following the written
request of the Administrative Agent or any Issuing Lender (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 3.07(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (ii) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.08 or Section 3.07 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lenders’ Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.08
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and each applicable Issuing Lender
that there exists excess Cash Collateral; provided that, subject to Section 3.07
the Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
ARTICLE IV    
CONDITIONS PRECEDENT
SECTION 4.01    Conditions Precedent to the Execution and Delivery of this
Agreement.
The obligation of the Lenders to execute and deliver this Agreement and to issue
Letters of Credit and to make Loans on the Closing Date is subject to the
conditions precedent that the


54    



--------------------------------------------------------------------------------





Administrative Agent shall have received on or before the Closing Date, the
following, each dated such date, in form and substance reasonably satisfactory
to the Administrative Agent:
(a)    Agreement. Receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders;
(b)    Secretary’s Certificate. Receipt by the Administrative Agent of (i) a
certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the by-laws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, (E) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf and (F) that attached thereto is
a true and complete copy of all Governmental Actions, if any, required in
connection with the execution, delivery and performance of this Agreement and
the other Loan Documents; and (ii) a certificate of another officer as to the
incumbency and specimen signature of such secretary or assistant secretary
executing the certificate pursuant to (A) above;
(c)    Officer’s Certificate. Receipt by the Administrative Agent of a
certificate from the Borrower, executed on its behalf by the chief executive
officer or chief financial officer of the Borrower, as applicable, in form
reasonably satisfactory to the Administrative Agent, to the effect that, as of
the Closing Date, all representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except for representations and warranties qualified by
materiality, which shall be true and correct in all respects); that the Borrower
is not in violation or aware of any event that would have a Material Adverse
Effect on the business or operation as reflected in the Disclosure Documents;
that the Borrower is not in violation of any of the covenants contained in this
Agreement and the other Loan Documents in any material respect; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that the Borrower has
satisfied each of the conditions precedent set forth in this Section 4.01;
(d)    Financial Statements. Receipt by the Administrative Agent of the
Disclosure Documents and financial statements required pursuant to Section 6.03,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants contained in this
Agreement;


55    



--------------------------------------------------------------------------------





(e)    Good Standing Certificate. Receipt by the Administrative Agent of a
certificate of good standing for the Borrower, dated on or immediately prior to
the Closing Date, from the Secretary of State of the State of New Jersey;
(f)    Fees. Receipt by the Administrative Agent and the Lenders of the fees set
forth or referenced in this Agreement and the Fee Letters, and any other accrued
and unpaid fees, expenses or commissions due hereunder (including, without
limitation, legal fees and expenses of counsel to the Administrative Agent), and
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges
related to the Loan Documents, in each case which are invoiced on or prior to
the Closing Date;
(g)    Note. If requested by any Lender, a Note, payable to the order of such
Lender, duly completed and executed by the Borrower;
(h)    Opinion. Opinion of Cozen O’Connor, counsel to the Borrower, as to such
matters as the Administrative Agent and the Lenders may reasonably request,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent;
(i)    Existing Credit Facility. Receipt by the Administrative Agent of
confirmation acceptable to the Administrative Agent that all Indebtedness under
the Existing Credit Facility (except for the Existing Letters of Credit), has
been, or will be simultaneously, terminated and indefeasibly paid in full;
(j)    Material Adverse Effect. Since December 31, 2016, there has been no
Material Adverse Effect; and
(k)    Other. Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement reasonably requested by the Administrative Agent.
SECTION 4.02    Additional Conditions Precedent.
The obligation of the Lenders and the Issuing Lenders to (i) make Loans and
issue Letters of Credit (or increase the stated amount of any Letter of Credit),
including, without limitation, the making of any Loans, the incurring of any L/C
Obligations or the issuance of any Letters of Credit on the Closing Date, or
(ii) extend the Stated Termination Date, shall be subject to the further
conditions precedent that on the date of such Loan, issuance, increase, or
Extension of the Stated Termination Date, as the case may be:
(a)    The Administrative Agent shall have received a Notice of Borrowing,
Application or Extension Letter, as the case may be, signed by duly authorized
officer of the Borrower, dated such date, stating that:
(i)    The representations and warranties of the Borrower contained in Section
5.01 of this Agreement are true and correct in all material respects (except for
representations and


56    



--------------------------------------------------------------------------------





warranties qualified by materiality, which shall be true and correct in all
respects) on and as of the date of the issuance of such Letter of Credit or the
making of such Loan or Extension of the Stated Termination Date, as applicable,
as though made, issued or extended, as applicable, on and as of such date, both
before and after giving effect to such Loan, issuance of such Letter of Credit,
or Extension of the Stated Termination Date, as applicable, and to the
application of the proceeds thereof; and
(ii)    No event has occurred and is continuing, or would result from the making
of such Loan, the issuance of such Letter of Credit, or Extension of the Stated
Termination Date, as applicable, or the application of the proceeds thereof, as
the case may be, which constitutes a Default or an Event of Default.
(b)    Receipt by the Administrative Agent of a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans that are
made on or after the Closing Date are to be disbursed.
Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) and
(a)(ii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Loan, issuance of the Letter
of Credit or Extension of the Stated Termination Date, as applicable, the above
statements are true.
SECTION 4.03    [Reserved]
SECTION 4.04    Reliance on Certificates.
Each of the Lenders, the Issuing Lenders and the Administrative Agent shall be
entitled to rely conclusively upon the certificates delivered from time to time
by officers of the Borrower as to the names, incumbency, authority and
signatures of the respective Persons named therein until such time as the
Administrative Agent may receive a replacement certificate, in form reasonably
acceptable to the Administrative Agent, from an officer of the Borrower
identified to the Administrative Agent as having authority to deliver such
certificate, setting forth the names and true signatures of the officers and
other representatives of the Borrower thereafter authorized to act on its
behalf.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
SECTION 5.01    Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:
(a)    Each of the Borrower and its Subsidiaries is (i) an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable and (ii) is
duly qualified to do business in, and is in good standing in, all other
jurisdictions where the nature of its business or the nature of property owned
or used by it makes


57    



--------------------------------------------------------------------------------





such qualification necessary, except in the case of this clause (ii) where such
failure would not result in a Material Adverse Effect. Each of the Borrower and
its Subsidiaries has all requisite corporate (or other applicable) powers and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.
(b)    The execution, delivery and performance by the Borrower and, where
applicable, each Subsidiary of this Agreement, each Loan Document to which it is
a party are within the Borrower’s or such Subsidiary’s corporate (or other
applicable) powers, have been duly authorized by all necessary corporate (or
other applicable) action, do not contravene (i) the Borrower’s or such
Subsidiary’s certificate of incorporation (or other applicable formation
document or operating agreement), (ii) any law, rule or regulation applicable to
the Borrower or such Subsidiary or (iii) any contractual or legal restriction
binding on or affecting the Borrower or such Subsidiary, and will not result in
or require the imposition of any lien or encumbrance on, or security interest
in, any property (including, without limitation, accounts or contract rights) of
the Borrower or its Subsidiaries, except as provided in this Agreement and any
other the Loan Document.
(c)    No Governmental Action is required for the execution or delivery by the
Borrower or its Subsidiaries of this Agreement, any other Loan Document to which
it is a party or for the performance by the Borrower or its Subsidiaries of its
obligations under this Agreement, any other Loan Document to which it is a party
other than those which have previously been duly obtained, are in full force and
effect, are not subject to any pending or, to the knowledge of the Borrower,
threatened appeal or other proceeding seeking reconsideration and as to which
all applicable periods of time for review, rehearing or appeal with respect
thereto have expired.
(d)    This Agreement and each Loan Document to which the Borrower or any
Subsidiary is a party is a legal, valid and binding obligation of the Borrower
or Subsidiary party thereto, enforceable against the Borrower or applicable
Subsidiary in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application affecting rights and remedies of creditors
generally.
(e)    Except as disclosed in the Disclosure Documents, there is no pending or,
to the Borrower’s knowledge, threatened action or proceeding (including, without
limitation, any proceeding relating to or arising out of Environmental Laws)
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that has a reasonable possibility of resulting in a
Material Adverse Effect.
(f)    The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2016, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, and the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at March 31, 2017 and June 30, 2017, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Consolidated
Subsidiaries for the fiscal quarter then ended, copies of each of which have
been furnished to the Administrative Agent and each Lender, fairly present
(subject, in the case of such balance sheets and statements of income for the
fiscal quarter ended March 31, 2017 and June 30, 2017, to year-end adjustments)
in all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as at


58    



--------------------------------------------------------------------------------





such dates and the results of the operations of the Borrower and its
Consolidated Subsidiaries for the periods ended on such dates, all in accordance
with GAAP consistently applied. Since December 31, 2016, there has been no
Material Adverse Effect, or material adverse change in the facts and information
regarding such entities as represented to the Closing Date.
(g)    The issuance of, and the existence of, the Letters of Credit, the making
of Loans and the other Extensions of Credit and the use of the proceeds thereof
will comply with all provisions of Applicable Law in all material respects.
(h)    Neither the Borrower nor any Subsidiary of the Borrower is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
(i)    [Reserved]
(j)    Neither the Borrower nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any drawing on the Letters of Credit, any Loan or
any other Extension of Credit will be used to buy or carry any margin stock or
to extend credit to others for the purpose of buying or carrying any margin
stock.
(k)    Compliance with ERISA as follows:
(i)    The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code is the subject of a favorable determination,
opinion or advisory letter issued by the Internal Revenue Service, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code. No liability has been incurred by the Borrower or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;
(ii)    Except where failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;


59    



--------------------------------------------------------------------------------





(iii)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, or (C) failed to make a required contribution or payment to a
Multiemployer Plan;
(iv)    No Termination Event has occurred or is reasonably expected to occur;
(v)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of the
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer
Plan;
(vi)    The Borrower represents that it is not (1) an employee benefit plan
subject to ERISA, (2) a plan or account subject to Section 4975 of the Code, (3)
an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code, or (4) a “governmental plan” within the meaning
of ERISA;
(l)    The Borrower and its Subsidiaries have filed all tax returns (Federal,
state and local) required to be filed and paid all taxes shown thereon to be
due, including interest and penalties, except to the extent that the Borrower or
any such Subsidiary is diligently contesting any such taxes in good faith and by
appropriate proceedings, and for which adequate reserves for payment thereof
have been established.
(m)    No event has occurred or is continuing which constitutes a Default or an
Event of Default, or which constitutes, or which with the passage of time or
giving of notice or both would constitute, a default or event of default by the
Borrower or Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefor, where such default could reasonably be expected to result in a
Material Adverse Effect.
(n)    As of the Closing Date, the Borrower and each of its Subsidiaries will be
Solvent.
(o)    As of the Closing Date, the capitalization of the Borrower and each
Significant Subsidiary of the Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto. All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable. Except as set forth in the Disclosure Documents, there are no
outstanding warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of, Capital
Stock of the Borrower or any Subsidiary of the Borrower or are otherwise
exercisable by any Person.


60    



--------------------------------------------------------------------------------





(p)    The Borrower and each Subsidiary of the Borrower has good and marketable
title to all material assets and other property purported to be owned by it.
(q)    None of the properties or assets of the Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens.
(r)    All written information, reports and other papers and data produced by or
on behalf of the Borrower and furnished to the Administrative Agent and the
Lenders in connection with the matters covered by this Agreement were, at the
time the same were so furnished, complete and correct in all material respects.
No document furnished or written statement made to the Administrative Agent or
the Lenders by the Borrower in connection with the negotiation, preparation or
execution of this Agreement or any other Loan Documents contains or will contain
any untrue statement of a fact material to the creditworthiness of the Borrower
or its Subsidiaries or omits or will omit to state a fact necessary in order to
make the statements contained therein not misleading.
(s)    [Reserved]
(t)    [Reserved]
(u)    None of the Borrower, any Subsidiary, or any Affiliate of the Borrower:
(i) is a Sanctioned Person or currently the subject or target of any Sanctions
or (ii) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws or Sanctions. The Lenders
hereby notify the Borrower that pursuant to the requirements of the Patriot Act,
they are required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lenders to identify the Borrower in
accordance with the Patriot Act.
(v)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, all properties
now or in the past owned, leased or operated by the Borrower and each Subsidiary
thereof now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws.
(w)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, the Borrower and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof.
(x)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, neither the
Borrower nor any Subsidiary thereof has received any written


61    



--------------------------------------------------------------------------------





or verbal notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened.
(y)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, Hazardous Materials have not been disposed
of, on or transported to or from the properties now or in the past owned, leased
or operated by the Borrower or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws.
(z)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, no judicial
proceedings or governmental or administrative action is pending, or, to the
knowledge of the Borrower, threatened, under any Environmental Law to which the
Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(aa)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, there has been
no release, or to the Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.
(bb)    The Borrower is not an EEA Financial Institution.
ARTICLE VI    
COVENANTS OF THE COMPANY
SECTION 6.01    Affirmative Covenants.
Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Commitments terminated, the Borrower will, and will cause each of
its Subsidiaries, to:
(a)    Preservation of Existence, Etc. Preserve and maintain its corporate or
company, as applicable, existence, material rights (statutory and otherwise) and
franchises, and take such other


62    



--------------------------------------------------------------------------------





action as may be necessary or advisable to preserve and maintain its right to
conduct its business in the states where it shall be conducting its business,
except where failure to do so does not result in, or could not reasonably be
expected to have, a Material Adverse Effect.
(b)    Maintenance of Properties, Etc. Maintain good and marketable title to all
of its properties which are used or useful in the conduct of its business, and
preserve, maintain, develop and operate in substantial conformity with all laws
and material contractual obligations, all such properties in good working order
and condition, ordinary wear and tear excepted, except where such failure would
not result in a Material Adverse Effect.
(c)    Ownership. Cause the Borrower to own at all times own 100% of the Capital
Stock having voting rights of South Jersey Gas.
(d)    Compliance with Material Contractual Obligations, Laws, Etc. Comply with
the requirements of all material contractual obligations and all applicable
laws, rules, regulations and orders, the failure to comply with which could
reasonably be expected to result in a Material Adverse Effect, such compliance
to include, without limitation, paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent diligently contested in good faith and by appropriate
proceedings and for which adequate reserves for the payment thereof have been
established, and complying with the requirements of all applicable Environmental
Laws, and other health and safety matters.
(e)    Insurance. Maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or similar businesses and
similarly situated.
(f)    Visitation Rights; Keeping of Books. At any reasonable time and from time
to time, upon reasonable advance notice, permit the Administrative Agent or any
of the Lenders or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their respective officers or directors and with their respective
independent certified public accountants and keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and liabilities of the Borrower in accordance with
GAAP, consistent with the procedures applied in the preparation of the financial
statements referred to in Section 5.01(f) hereof.
(g)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of its Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arm’s‑length transaction with a Person not an Affiliate.
(h)    Use of Proceeds. Use the proceeds of the facility created by this
Agreement solely for the following purposes: (i) on the Closing Date, the
repayment in full of all loans or reimbursement obligations under the Existing
Credit Facility; and (ii) on and after the Closing Date,


63    



--------------------------------------------------------------------------------





general corporate purposes, including, without limitation, issuance of Letters
of Credit to support working capital needs of the Borrower, or its Subsidiaries.
(i)    Loan Documents. Perform and comply in all material respects with each of
the provisions of each Loan Document to which it is a party.
(j)    Risk Management. Perform and comply in all material respects, and require
its Subsidiaries to perform and comply in all material respects, with any risk
management policies developed by the Borrower, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.
(k)    [Reserved]
(l)    [Reserved]
(m)    Compliance with Sanctions and Anti-Corruption Laws. Comply with any
obligations that it may have under any Anti-Corruption Laws and maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. In the event that
the Borrower becomes aware that it is not in compliance with any applicable
Sanctions or Anti-Corruption Laws, the Borrower shall notify the Administrative
Agent and diligently take all actions required thereunder to become compliant.
(n)    Further Assurances. At the expense of the Borrower, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Lenders through the Administrative
Agent may reasonably request, to enable the Lenders and the Administrative Agent
to enforce the terms and provisions of this Agreement and the Loan Documents and
to exercise their rights and remedies hereunder. In addition, the Borrower will
use all reasonable efforts to duly obtain Governmental Actions required from
time to time on or prior to such date as the same may become legally required,
and thereafter to maintain all such Governmental Actions in full force and
effect, except where such failure would not result in a Material Adverse Effect.
(o)    Compliance with ERISA. (i) Except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (x) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (y) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (z) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (zz) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (ii) furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.


64    



--------------------------------------------------------------------------------





(p)    Environmental Notices. The Borrower shall furnish to the Administrative
Agent, on behalf of the Lenders prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting its properties or, to the
extent the Borrower has actual notice thereof, any adjacent property, and all
facts, events or conditions that could lead to any of the foregoing; provided
that the Borrower shall not be required to give such notice unless it reasonably
believes that any of the foregoing, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(q)    Environmental Matters. Except where it could not reasonably be expected
to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(r)    Environmental Release. Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect, the Borrower will promptly investigate the extent of, and comply
in all material respects with all applicable Federal, state and local statutes,
rules, regulations, orders and other provisions of law relating to Hazardous
Materials, air emissions, water discharge, noise emission and liquid disposal,
and other environmental, health and safety matters, other than those the
noncompliance with which would not have a Material Adverse Effect.
SECTION 6.02    Negative Covenants.
Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, the Borrower will not, and
will not cause or permit any of its Subsidiaries, to:
(a)    Liens, Etc. Except as permitted in Section 6.02(c), create, incur,
assume, or suffer to exist any Lien other than Permitted Liens.
(b)    Indebtedness. Create or suffer, or permit to exist, any Indebtedness
except for Permitted Indebtedness.
(c)    Obligation to Ratably Secure. Except as permitted by Section 6.02(a),
create or suffer to exist any Lien other than a Permitted Lien, in each case to
secure or provide for the payment of Indebtedness, unless, on or prior to the
date thereof, the Borrower shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent and Required Lenders, equally and
ratably secured the Obligations of the Borrower under this Agreement by a Lien
acceptable to the Administrative Agent and Required Lenders, and (ii) caused the
creditor or creditors, as the case


65    



--------------------------------------------------------------------------------





may be, in respect of such Indebtedness to have entered into an intercreditor
agreement in form, scope and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
(d)    Mergers, Etc. Merge or consolidate with or into any Person, except that
(i) any Subsidiary of the Borrower may merge or consolidate with or into, any
other Wholly Owned Subsidiary of the Borrower and (ii) any Subsidiary of the
Borrower may merge or consolidate with and into the Borrower; provided, that the
Borrower is the surviving corporation; provided, further, that in each case,
immediately after giving effect to such proposed transaction, no Event of
Default or Default would exist.
(e)    Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose of assets (whether now owned or hereafter acquired), in any single
transaction or series of transactions, whether or not related having an
aggregate book value in excess of 10% of the Consolidated assets of the Borrower
and its Consolidated Subsidiaries, except for dispositions of capital assets in
the ordinary course of business as presently conducted.
(f)    Restricted Investments. Make or permit to exist any Investments, loans or
advances to, or acquire any assets or property of any other Person, except for
Permitted Investments.
(g)    New Business. Enter into any business, in any material respect, which is
not similar to the Borrower’s and its Subsidiaries’ business as of the Closing
Date.
(h)    Distributions. Pay any dividends on or make any other distributions in
respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock; provided, that (i) any Subsidiary of the Borrower may pay regularly
scheduled dividends or make other distributions to the Borrower; and (ii) if no
Default or Event of Default exists or would result therefrom, the Borrower may
pay distributions or dividends in either cash or its Capital Stock or may redeem
or otherwise acquire its Capital Stock.
(i)    Constituent Documents, Etc. Change in any material respect the nature of
its certificate of incorporation, by-laws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or GAAP).
(j)    Fiscal Year. Change its Fiscal Year.
(k)    Use of Proceeds. Request any Extension of Credit, or use the proceeds of
any Extension of Credit, (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, Issuing Lender, Swingline
Lender, or otherwise) of Sanctions.


66    



--------------------------------------------------------------------------------





SECTION 6.03    Reporting Requirements.
So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will provide to the Administrative Agent:
(a)    as soon as available and in any event within sixty (60) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal quarter and consolidated
and consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such fiscal quarter, all
in reasonable detail and duly certified by the chief financial officer or the
treasurer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year-end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of the Borrower’s appropriately completed Form 10‑Q will be
sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit G, of the chief financial
officer or the treasurer of the Borrower (A) demonstrating and certifying
compliance by the Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Borrower has taken and proposes
to take with respect thereto;
(b)    as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Borrower, a copy of the annual report
for such fiscal year for the Borrower and its Consolidated Subsidiaries,
containing consolidated and consolidating financial statements for such year
certified by, and accompanied by an unqualified opinion of, independent public
accountants reasonably acceptable to the Administrative Agent (for purposes
hereof, delivery of the Borrower’s appropriately completed Form 10‑K will be
sufficient in lieu of delivery of such financial statements), together with a
Compliance Certificate, in the form of Exhibit G, of the chief financial officer
or the treasurer of the Borrower (A) demonstrating and certifying compliance by
the Borrower with the covenants set forth in Section 6.04 and (B) stating that
no Event of Default or Default has occurred and is continuing or, if an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;
(c)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to the Borrower, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;
(d)    upon the Borrower obtaining knowledge of the following, the Borrower will
give written notice to the Administrative Agent promptly (and in any event
within ten Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service


67    



--------------------------------------------------------------------------------





regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability in the
amount of at least $1,000,000 pursuant to Section 4202 of ERISA and (iv) the
Borrower or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA;
(e)    as soon as possible and in any event within five (5) days after the
Borrower becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 5.01(e) or (B)
for which the Administrative Agent or the Lenders will be entitled to indemnity
under Section 9.05;
(f)    as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;
(g)    as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request;
(h)    from time to time and promptly upon each request, information with
respect to the Borrower as a Lender may reasonably request in order to comply
with the Patriot Act; and
(i)    promptly, upon knowledge of any change in the Debt Rating, a certificate
stating that the Debt Rating has changed with evidence of the new Debt Rating;
Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender. Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder that have
been approved by the Borrower in writing including via electronic transmission
(collectively, “Informational Materials”) by posting the Informational Materials
on SyndTrak Online or another similar electronic means (collectively, the


68    



--------------------------------------------------------------------------------





“Electronic Means”) and (b) certain prospective Lenders (“Public Lenders”) may
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Borrower or
its Affiliates or any of their respective securities, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. Lenders will assume that all Informational Materials, other than
publicly available Informational Materials filed pursuant to the Exchange Act or
posted on Borrower’s website, include MNPI. The Borrower hereby agrees that in
the event any Informational Materials will not contain MNPI, Borrower will
notify Administrative Agent in writing (except with respect to Informational
Materials filed pursuant to the Exchange Act, or posted on Borrower’s website,
which shall be deemed public) and the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lenders and the Lenders to
treat such Informational Materials as not containing any MNPI (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Informational Materials constitute Information, such
Information shall be treated as set forth in Section 9.16 hereof). Before
distribution of any Informational Materials (a) to prospective Private Lenders,
Borrower shall provide the Administrative Agent with written authorization
(including email) authorizing the dissemination of the Informational Materials
and (b) to prospective Public Lenders, Borrower shall provide the Administrative
Agent with written authorization (including email) authorizing the dissemination
of the Informational Materials and confirming, to the Borrower’s knowledge, the
absence of MNPI therefrom.
SECTION 6.04    Financial Covenants.
So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, maintain at the end of each fiscal quarter a ratio of
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis to
Consolidated Total Capitalization of not more than 0.70 to 1.0; provided that,
notwithstanding the foregoing, so long as the maximum ratio of Indebtedness of
the Borrower and its Subsidiaries on a consolidated basis to Consolidated Total
Capitalization as provided in Section 6.04 of the Bank of America Credit
Agreement (or other corresponding section as subsequently amended or modified)
is less than the maximum ratio of Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis to Consolidated Total Capitalization as
provided in this Section 6.04, then such ratio in the Bank of America Credit
Agreement shall be deemed automatically incorporated by reference in this
Agreement as if set forth fully herein, mutatis mutandis.
ARTICLE VII    
EVENTS OF DEFAULT
SECTION 7.01    Events of Default.
Each of the following events should they occur and be continuing shall
constitute an “Event of Default”:


69    



--------------------------------------------------------------------------------





(a)    The Borrower shall fail to pay (i) any amount of principal or on any L/C
Obligation when the same becomes due and payable or (ii) any interest, fees or
any other amount payable hereunder within five (5) Business Days of when the
same becomes due and payable; or
(b)    Any representation or warranty made by or on behalf of the Borrower or
any Subsidiary in this Agreement, any Loan Document or by or on behalf of the
Borrower or any Subsidiary (or any of their officers) in connection with this
Agreement, any Loan Document shall prove to have been incorrect in any material
respect when made or deemed made; or
(c)    The Borrower shall fail (i) to perform or observe any term, covenant or
agreement contained in Section 6.01(a), (c), (e), (g), (h), (i) or (j), Section
6.02 (other than subsection (i)), Section 6.03, or Section 6.04, or (ii) to
perform or observe any other term, covenant or agreement contained in this
Agreement (other than obligations specifically set forth elsewhere in this
Section 7.01) on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement, shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
(d)    The Borrower or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred under this Agreement) thereof in the aggregate (for all such Persons)
in excess of $25,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit (with or without the giving of
notice, but without any further lapse of time) the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
(e)    The Borrower or any Significant Subsidiary thereof shall (i) generally
not pay its debts as such debts become due, or (ii) admit in writing its
inability to pay its debts generally, or (iii) make a general assignment for the
benefit of creditors, or (iv) any case or proceeding shall be commenced by or
against the Borrower or a Significant Subsidiary thereof seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Laws, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding commenced against it (but not commenced by it), such proceeding shall
remain undismissed or unstayed for a period of forty-five (45) days, or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur or the Borrower or a Significant Subsidiary thereof shall
consent to or acquiesce in any such


70    



--------------------------------------------------------------------------------





proceeding; or the Borrower or a Significant Subsidiary thereof shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
(f)    Any judgments or orders for the payment of money in excess of $25,000,000
(in the aggregate) shall be rendered against the Borrower or any Significant
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
any such judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(g)    The obligations of the Borrower or any Subsidiary under this Agreement or
any other Loan Document shall become unenforceable, or the Borrower or any
Subsidiary, or any court or governmental or regulatory body having jurisdiction
over the Borrower or any Subsidiary, shall so assert in writing or the Borrower
or any Subsidiary shall contest in any manner the validity or enforceability
thereof; or
(h)    The occurrence of a Termination Event; or
(i)    Any Governmental Action shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Administrative Agent; or
(j)    An “Event of Default” or “Default” under the SJG Credit Agreement; or
(k)    [Reserved]
(l)    A Change in Control shall occur.
SECTION 7.02    Upon an Event of Default.
Upon the occurrence of an Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. (i) Declare the principal
of and interest on the L/C Obligations, the Loans, the Notes and the other
Obligations (except for Hedging Obligations, which shall be governed by the
terms and conditions of the documents controlling such obligations) at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder), to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement to the contrary notwithstanding,
and (ii) terminate the Commitments and any right of the Borrower to request
Letters of Credit, Loans or other Extensions of Credit hereunder; provided, that
upon the occurrence of an Event of Default specified in Section 7.01(e), the
Commitments shall be automatically terminated and all


71    



--------------------------------------------------------------------------------





Obligations (except for Hedging Obligations, which shall be governed by the
terms and conditions of the documents controlling such obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 7.02(a), require the Borrower at such time to
deposit in a cash collateral account with the Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations. After all such Letters of Credit shall have expired or been
fully drawn upon, and all Obligations shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to the Borrower.
SECTION 7.03    Rights and Remedies Cumulative; Non-Waiver; Etc.
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.02 for the benefit of all the Lenders and the Issuing Lenders;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.04 (subject to the terms of Section 2.16), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent


72    



--------------------------------------------------------------------------------





hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 7.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.16, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
ARTICLE VIII    
THE ADMINISTRATIVE AGENT
SECTION 8.01    Appointment and Authority.
Each of the Lenders and each Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 8.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
SECTION 8.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


73    



--------------------------------------------------------------------------------





(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or Section 7.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).
SECTION 8.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for


74    



--------------------------------------------------------------------------------





relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the facilities created under this Agreement as well as activities as Agent.
SECTION 8.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective on the Resignation Effective Date
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall


75    



--------------------------------------------------------------------------------





succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent or continues to hold collateral security.
(b)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
SECTION 8.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, joint book runners, lead manager, arrangers,
lead arrangers or co-arrangers listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swingline Lender or the Issuing Lender
hereunder.


76    



--------------------------------------------------------------------------------





SECTION 8.09    Administrative Agent May File Proof of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding. 
ARTICLE IX    
MISCELLANEOUS
SECTION 9.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, except as otherwise
provided in Section 2.18, no such waiver and no such amendment, supplement or


77    



--------------------------------------------------------------------------------





modification shall (a) extend the Termination Date or the maturity of any Loan
or unreimbursed drawing, or reduce the rate or extend the time of payment of
interest in respect thereof, or reduce any fee payable to any Lender hereunder
or extend the time for the payment thereof or increase the amount of any
Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby (provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the rate set forth in Section 2.10(c) during the continuance of
an Event of Default), (b) amend, modify or waive any provision of this Section
9.01 or Section 9.09(d) or reduce the percentage specified in the definition of
Required Lenders, or consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement, in each case without the
written consent of all the Lenders, (c) amend, modify or waive any provision of
Article VIII without the written consent of the Administrative Agent, (d) waive,
modify or eliminate any of the conditions precedent specified in Section 4.01,
in each case without the written consent of all the Lenders, (e) forgive
principal, interest, fees or other amounts payable hereunder without the written
consent of each Lender directly and adversely affected thereby, (f) amend,
modify or waive any right or duty of any Issuing Lender under this Agreement
without the written consent of such Issuing Lender, (g) waive any requirement
for the release of collateral without the written consent of all the Lenders or
(h) amend, modify or waive any right or duty of the Swingline Lender under this
Agreement without the written consent of the Swingline Lender; provided further,
that (i) each Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, and (ii) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
SECTION 9.02    Notices, Etc.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for hereunder shall be in
writing (including telegraphic communication) and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
The Borrower:
South Jersey Industries, Inc.
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention: Ann T. Anthony
Facsimile No.: (609) 561-8225


78    



--------------------------------------------------------------------------------





With a copy to:
Cozen O’Connor
The Atrium
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention: Richard J. Busis, Esq.
Facsimile No.: (215) 665-2013
The Administrative Agent or Swingline Lender:
Wells Fargo Bank, National Association
1525 W W.T. Harris Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication Agency Services
Telephone:  704-590-2703
Facsimile:  704-715-0092
With a copy to:
Wells Fargo Bank, National Association
301 S. College St., 11th Floor
Charlotte, NC 28202
MAC:  D1053-115
Attention:  Patrick Engel
Telephone:  704-374-2385
Facsimile:  704-410-0331
With a copy to:
Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street
Suite 1900
Charlotte, North Carolina 28246-0103
Attention: Jeffrey A. Henson, Esq.
Facsimile No.: (704) 373-3942
If to any Issuing Lender, to it at its address, fax number, e-mail address or
telephone number most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address, fax number, e-mail address or telephone number set forth in the
administrative questionnaire of the Lender that is serving as such Issuing
Lender or is an Affiliate thereof).
If to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices sent by
hand or overnight courier service, or mailed by certified or registered


79    



--------------------------------------------------------------------------------





mail, shall be deemed to have been given when received; notices sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Article II if such Lender or such
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Informational Materials available to the Issuing Lenders
and the other Lenders by posting the Informational Materials on the Platform.
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Informational
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Informational Materials. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Informational Materials or the Platform. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Internet (including, without limitation, the Platform), except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;


80    



--------------------------------------------------------------------------------





provided that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).
SECTION 9.03    No Waiver; Remedies.
No failure on the part of the Administrative Agent, the Issuing Lender or any
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04    Set-off.
(a)    If an Event of Default shall have occurred and be continuing, the
Administrative Agent, each Lender, each Issuing Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender, such Issuing Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or such Issuing Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, such Issuing Lender or their
respective Affiliates may have; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.07 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have. Each Lender and each Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof


81    



--------------------------------------------------------------------------------





as provided herein, then the Lender receiving such greater proportion shall
(i) notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 9.05    Indemnification.
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), Arrangers, each Lender and the each Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims or civil penalties or fines
assessed by OFAC), damages, liabilities and related reasonable out-of-pocket
expenses (and shall pay or reimburse any such Indemnitee for including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the any Issuing Lender to honor a demand for payment under a Letter
of Credit issued by such Issuing Lender if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any Subsidiary
thereof, or any Environmental Claim related in any way to the Borrower or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or


82    



--------------------------------------------------------------------------------





any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of an Indemnitee or (y) result from a claim
brought by the Borrower or any Subsidiary thereof against an Indemnitee or any
controlled Affiliate or other Related Party of such Indemnitee directly involved
in the with the transactions contemplated by this Agreement for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Commitment Percentage at
such time, or if the Commitments have been reduced to zero, then based on such
Lender’s Commitment Percentage immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this paragraph are
subject to the provisions of Section 2.16.
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. In addition, and without limitation of the indemnity provided in this
Section, the Administrative Agent and each Lender agree not to assert any claim
against the Borrower on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or


83    



--------------------------------------------------------------------------------





actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, or the transactions contemplated hereby or thereby.
All amounts due under this Section 9.05 shall be payable promptly after demand
therefor. Nothing in this Section 9.05 is intended to limit the Borrower’s
obligations contained in Article II. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the indemnities and obligations of
the Borrower contained in this Section 9.05 shall survive the payment in full of
amounts payable pursuant to Article II and Article III and the termination of
the Commitments.
SECTION 9.06    Liability of the Lenders.
The Borrower assumes all risks of the acts or omissions of each beneficiary or
transferee of the Letters of Credit with respect to their use of the Letters of
Credit. None of the Issuing Lenders, the Administrative Agent, the Lenders nor
any of their respective officers or directors shall be liable or responsible
for: (a) the use which may be made of the Letters of Credit or any acts or
omissions of each beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by any Issuing Lender
against presentation of documents which do not comply with the terms of any
Letter of Credit issued by it, including failure of any documents to bear any
reference or adequate reference to any such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under the Letters
of Credit, except that the Borrower shall have a claim against the applicable
Issuing Lender and such Issuing Lender shall be liable to the Borrower, to the
extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (i) such Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit issued by it are genuine or comply with the
terms of such Letter of Credit or (ii) the Issuing Lender’s willful or grossly
negligent failure, as determined by a court of competent jurisdiction, to make
lawful payment under the Letters of Credit after the presentation to it of a
certificate strictly complying with the terms and conditions of the Letters of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept original or facsimile (including telecopy) certificates
presented under the Letters of Credit that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
SECTION 9.07    Costs, Expenses and Taxes.
The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Letters of Credit, the Loans, the other
Extensions of Credit and any other documents which may be delivered in
connection with this Agreement, including, without limitation, the reasonable
fees and out‑of‑pocket expenses of counsel for the Administrative Agent and the
Issuing Lenders incurred in connection with the preparation and negotiation of
this Agreement, the issuance of Letters of Credit, the Loans, the other
Extensions of Credit and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (ii) below, the Issuing Lenders, and in the case of clause (iii)
or (iv) below, any Lender)


84    



--------------------------------------------------------------------------------





(including reasonable fees and out of pocket expenses of counsel) in connection
with (i) with the use of Intralinks Inc., SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (ii) the transfer,
drawing upon, change in terms, maintenance, renewal or cancellation of this
Agreement, the Letters of Credit, the Loans and the other Extensions of Credit,
(iii) any and all amounts which the Administrative Agent or any Lender has paid
relative to the Administrative Agent’s or such Lender’s curing of any Event of
Default resulting from the acts or omissions of the Borrower under this
Agreement or any other Loan Document, (iv) the enforcement of, or protection of
rights under, this Agreement or any other Loan Document (whether through
negotiations, legal proceedings or otherwise), (v) any action or proceeding
relating to a court order, injunction, or other process or decree restraining or
seeking to restrain the Issuing Lender from paying any amount under the Letters
of Credit or (vi) any waivers or consents or amendments to or in respect of this
Agreement, the Letters of Credit, the Loans or the other Extensions of Credit
requested by the Borrower. In addition, the Borrower shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement, the Letters of
Credit, the Loans, the other Extensions of Credit or any of such other
documents, and agree to save the Issuing Lender, the Administrative Agent and
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower, the Administrative
Agent, the Lenders and the Issuing Lender contained in this Section shall
survive the payment in full of the Obligations and the termination of the
Commitments.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
payment is sought based on each Lender’s Commitment Percentage at such time, or
if the Commitments have been reduced to zero, then based on such Lender’s
Commitment Percentage immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.16.
SECTION 9.08    [Reserved]
SECTION 9.09    Benefit of Agreement.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender


85    



--------------------------------------------------------------------------------





and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


86    



--------------------------------------------------------------------------------





(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective


87    



--------------------------------------------------------------------------------





under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.17, 2.21, 9.05 and 9.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a Person
specified in paragraph (b)(vi) of this Section or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, Issuing Lenders, Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s


88    



--------------------------------------------------------------------------------





rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Sections 9.05 and 9.07 with
respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.17 and 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.04 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.17 and 2.21 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 2.17 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17 as though
it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


89    



--------------------------------------------------------------------------------





SECTION 9.10    Severability.
Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 9.11    Governing Law.
This agreement shall be governed by, and construed in accordance with, the laws
of the state of New York.
SECTION 9.12    Headings.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
SECTION 9.13    Submission To Jurisdiction; Waivers.
The Borrower hereby irrevocably and unconditionally:
(a)    agrees that it will not commence any action, litigation or proceeding of
any kind or description, whether in law or equity, whether in contract or in
tort or otherwise, against the Administrative Agent, any Lender, any Issuing
Lender, the Swingline Lender, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than Courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof, and submits to the jurisdiction
of such courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such State court or, to
the fullest extent permitted by Applicable Law, in such federal court;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.


90    



--------------------------------------------------------------------------------





SECTION 9.14    Acknowledgments.
The Borrower hereby acknowledges:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and other Loan Documents;
(b)    neither the Administrative Agent, the Issuing Lenders nor any Lender has
a fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent, the Issuing Lender and any Lender, on the one hand, and
the Borrower on the other hand, is solely that of debtor and creditor; and
(c)    no joint venture exists between the Borrower and the Administrative
Agent, the Issuing Lender or any Lender.
SECTION 9.15    Waivers of Jury Trial.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
THIS SECTION 9.15 SHALL NOT BE CONSTRUED TO CONFER A BENEFIT UPON, OR GRANT A
RIGHT OR PRIVILEGE TO, ANY PERSON OTHER THAN THE PARTIES HERETO.
SECTION 9.16    Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Lenders agree to
maintain the confidentiality of the Information (as defined below) and use it
only for purposes of this Agreement, the Loan Documents and the transactions
contemplated hereby and thereby, or for any other reason relating to this
Agreement, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives for the purpose of evaluating,
negotiating or entering into transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or any legal, judicial,
administrative or other compulsory process, (d) to any other party hereto,
(e) in connection with the exercise of any remedies under this Agreement or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap derivative or other transaction under which
payments are to be made by reference


91    



--------------------------------------------------------------------------------





to the Borrower and its obligations, this Agreement or payments hereunder,
(g) with the consent of the Borrower, (h) to Thomson Reuters, other bank market
data collectors and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower and such source is not known by the Person receiving such
Information to be in violation of this Section 9.16 or (j) to governmental
regulatory authorities in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliate or (k) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement. For purposes of this Section, “Information”
means all information received from or on behalf of the Borrower or any
Subsidiary thereof relating to the Borrower or any Subsidiary thereof or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis without breach of this Section 9.16 prior to disclosure by
the Borrower or any Subsidiary thereof; provided that, in the case of
information received from the Borrower or any Subsidiary thereof after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Issuing
Lender, the Lenders and Participants shall promptly notify the Borrower of its
receipt of any subpoena or similar process or authority, unless prohibited
therefrom by the issuing Person. The confidentiality obligations applicable to
the Administrative Agent, the Lenders and the Issuing Lenders in this Section
9.16 shall supersede any confidentiality obligations applicable to such parties
in the Commitment Letter dated June 28, 2017 between the Borrower and the
Commitment Parties (as defined therein).
SECTION 9.17    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, the any Issuing Lender, the Swingline
Lender and/or any Arranger, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.


92    



--------------------------------------------------------------------------------





The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
SECTION 9.18    Reversal of Payments.
To the extent the Borrower makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of any collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Obligations
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment or proceeds had not been received by the
Administrative Agent.
SECTION 9.19    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Arrangers, the
Lenders, and the Issuing Lenders on the other hand, and the Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers, the Lenders, and the Issuing Lenders
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers, the Lenders, or the Issuing Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger, Lender, or Issuing Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers, the Lenders, or the Issuing Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Administrative Agent,
the Arrangers, the Lenders, and the Issuing Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the


93    



--------------------------------------------------------------------------------





Administrative Agent, the Arrangers, the Lenders or the Issuing Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Administrative Agent, the Arrangers, the
Lenders, and the Issuing Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.
(b)    The Borrower acknowledges and agrees that each Lender, the Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, the Borrower or any of its Affiliates or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, Arranger or Affiliate thereof were not a Lender or
Arranger or an Affiliate thereof (or an agent or any other person with any
similar role under this Agreement) and without any duty to account therefor to
any other Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.
Each Lender, the Arrangers and any Affiliate thereof may accept fees and other
consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.
SECTION 9.20    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


94    



--------------------------------------------------------------------------------





[SIGNATURE PAGES FOLLOW]




95    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Lender, as Swingline Lender and as a Lender
By:         /s/ Patrick Engel        
Name: Patrick Engel
Title: Managing Director







--------------------------------------------------------------------------------







SOUTH JERSEY INDUSTRIES, INC.
By:         /s/ Ann T. Anthony        
Name:    Ann T. Anthony
Title:    Vice President and Treasurer







--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as an Issuing Lender and as a Lender
By:        /s/ Richard R. Powell        
Name: Richard R. Powell
Title: Vice President







--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as an Issuing Lender and as a Lender
By:        /s/ Justin Martin        
Name: Justin Martin
Title: Authorized Officer







--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as an Issuing Lender and as a Lender
By:        /s/ Thomas E. Redmond    
Name: Thomas E. Redmond
Title: Managing Director



CITIZENS BANK OF PENNSYLVANIA,
as a Lender
By:        /s/ Hassan Shakeel        
Name: Hassan Shakeel
Title: Assistant Vice President



TD BANK, N.A.,
as an Issuing Lender and as a Lender
By:        /s/ Vijay Prasad        
Name: Vijay Prasad
Title: Senior Vice President









--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender






By:        /s/ Ryan T. Hamilton        
Name: Ryan T. Hamilton
Title: Vice President



KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Renee M. Bonnell        
Name: Renee M. Bonnell
Title: Vice President



MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender






By:        /s/ Laurel Magruder            
Name: Laurel Magruder
Title: Administrative Vice President



PROVIDENT BANK,
as a Lender
By:        /s/ Vincent S. Vita        
Name: Vincent S. Vita
Title: Senior Vice President







